                    Case 20-70178                 Doc 1       Filed 02/12/20 Entered 02/12/20 16:53:55                               Desc Main
                                                                Document     Page 1 of 91


Fill in this information to identify your case:

United States Bankruptcy Court for the:

WESTERN DISTRICT OF VIRGINIA, ROANOKE DIVISION

Case number (if known)                                                         Chapter you are filing under:

                                                                               Chapter 7
                                                                                Chapter 11
                                                                                Chapter 12
                                                                                Chapter 13                                        Check if this is an
                                                                                                                                    amended filing




Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy                                                                                                   12/17
The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a joint
case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,”the answer
would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and Debtor 2 to distinguish
between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The same person must be Debtor 1 in all
of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more
space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every
question.


Part 1:    Identify Yourself

                                     About Debtor 1:                                                 About Debtor 2 (Spouse Only in a Joint Case):

1.   Your full name

     Write the name that is on       Leo                                                             Michele
     your government-issued          First name                                                      First name
     picture identification (for
     example, your driver's          M.                                                              K.
     license or passport).           Middle name                                                     Middle name
     Bring your picture
     identification to your meeting
                                    Duty, II                                                         Duty
     with the trustee.              Last name and Suffix (Sr., Jr., II, III)                         Last name and Suffix (Sr., Jr., II, III)




2.   All other names you have
     used in the last 8 years
     Include your married or
     maiden names.



3.   Only the last 4 digits of
     your Social Security
     number or federal               xxx-xx-7684                                                     xxx-xx-8331
     Individual Taxpayer
     Identification number
     (ITIN)




Official Form 101                                 Voluntary Petition for Individuals Filing for Bankruptcy                                                page 1
                    Case 20-70178           Doc 1         Filed 02/12/20 Entered 02/12/20 16:53:55                                Desc Main
                                                            Document     Page 2 of 91

Debtor 1
Debtor 2   Duty, Leo M. II & Duty, Michele K.                                                          Case number (if known)




                                 About Debtor 1:                                                About Debtor 2 (Spouse Only in a Joint Case):

4.   Any business names and
     Employer Identification
     Numbers (EIN) you have      I have not used any business name or EINs.                    I have not used any business name or EINs.
     used in the last 8 years

     Include trade names and     Business name(s)                                               Business name(s)
     doing business as names

                                 EINs                                                           EINs




5.   Where you live                                                                             If Debtor 2 lives at a different address:

                                 226 Forest Lodge Dr
                                 Lebanon, VA 24266-5714
                                 Number, Street, City, State & ZIP Code                         Number, Street, City, State & ZIP Code

                                 Russell
                                 County                                                         County

                                 If your mailing address is different from the one              If Debtor 2's mailing address is different from yours, fill it in
                                 above, fill it in here. Note that the court will send any      here. Note that the court will send any notices to this mailing
                                 notices to you at this mailing address.                        address.



                                 Number, P.O. Box, Street, City, State & ZIP Code               Number, P.O. Box, Street, City, State & ZIP Code




6.   Why you are choosing        Check one:
     this district to file for                                                                  Check one:
     bankruptcy                        Over the last 180 days before filing this petition, I
                                                                                                        Over the last 180 days before filing this petition, I have
                                        have lived in this district longer than in any other
                                                                                                         lived in this district longer than in any other district.
                                        district.

                                       I have another reason.                                          I have another reason.
                                        Explain. (See 28 U.S.C. § 1408.)                                 Explain. (See 28 U.S.C. § 1408.)




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                     page 2
                    Case 20-70178            Doc 1         Filed 02/12/20 Entered 02/12/20 16:53:55                                 Desc Main
                                                             Document     Page 3 of 91

Debtor 1
Debtor 2    Duty, Leo M. II & Duty, Michele K.                                                             Case number (if known)



Part 2:    Tell the Court About Your Bankruptcy Case

7.   The chapter of the           Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form
     Bankruptcy Code you are      2010)). Also, go to the top of page 1 and check the appropriate box.
     choosing to file under
                                   Chapter 7
                                     Chapter 11
                                     Chapter 12
                                     Chapter 13



8.   How you will pay the fee          I will pay the entire fee when I file my petition. Please check with the clerk’s office in your local court for more details
                                        about how you may pay. Typically, if you are paying the fee yourself, you may pay with cash, cashier’  s check, or money order.
                                        If your attorney is submitting your payment on your behalf, your attorney may pay with a credit card or check with a
                                        pre-printed address.
                                       I need to pay the fee in installments. If you choose this option, sign and attach the Application for Individuals to Pay The
                                        Filing Fee in Installments (Official Form 103A).
                                       I request that my fee be waived (You may request this option only if you are filing for Chapter 7. By law, a judge may, but is
                                        not required to, waive your fee, and may do so only if your income is less than 150% of the official poverty line that applies to
                                        your family size and you are unable to pay the fee in installments). If you choose this option, you must fill out the Application
                                        to Have the Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.



9.   Have you filed for
     bankruptcy within the last
                                  No.
     8 years?                      Yes.
                                             District                                   When                             Case number
                                             District                                   When                             Case number
                                             District                                   When                             Case number



10. Are any bankruptcy cases
    pending or being filed by
                                  No
    a spouse who is not filing     Yes.
    this case with you, or by
    a business partner, or by
    an affiliate?
                                             Debtor                                                                     Relationship to you
                                             District                                   When                            Case number, if known
                                             Debtor                                                                     Relationship to you
                                             District                                   When                            Case number, if known



11. Do you rent your
    residence?
                                  No.         Go to line 12.

                                   Yes.       Has your landlord obtained an eviction judgment against you?

                                                       No. Go to line 12.

                                                       Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it as part of this
                                                        bankruptcy petition.




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                       page 3
                    Case 20-70178               Doc 1        Filed 02/12/20 Entered 02/12/20 16:53:55                                  Desc Main
                                                               Document     Page 4 of 91

Debtor 1
Debtor 2    Duty, Leo M. II & Duty, Michele K.                                                                Case number (if known)



Part 3:    Report About Any Businesses You Own as a Sole Proprietor

12. Are you a sole proprietor
    of any full- or part-time        No.         Go to Part 4.
    business?
                                      Yes.       Name and location of business
     A sole proprietorship is a
     business you operate as an                   Name of business, if any
     individual, and is not a
     separate legal entity such as
     a corporation, partnership,
     or LLC.
                                                  Number, Street, City, State & ZIP Code
     If you have more than one
     sole proprietorship, use a
     separate sheet and attach it
     to this petition.                            Check the appropriate box to describe your business:
                                                         Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                                         Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                                         Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                                         Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                                         None of the above

13. Are you filing under             If you are filing under Chapter 11, the court must know whether you are a small business debtor so that it can set appropriate
    Chapter 11 of the                deadlines. If you indicate that you are a small business debtor, you must attach your most recent balance sheet, statement of
    Bankruptcy Code and are          operations, cash-flow statement, and federal income tax return or if any of these documents do not exist, follow the procedure in 11
    you a small business             U.S.C. 1116(1)(B).
    debtor?

     For a definition of small
                                     No.         I am not filing under Chapter 11.

     business debtor, see 11
     U.S.C. § 101(51D).               No.        I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in the Bankruptcy
                                                  Code.

                                      Yes.       I am filing under Chapter 11 and I am a small business debtor according to the definition in the Bankruptcy Code.


Part 4:    Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

14. Do you own or have any
    property that poses or is
                                     No.
    alleged to pose a threat of       Yes.
    imminent and identifiable                  What is the hazard?
    hazard to public health or
    safety? Or do you own
    any property that needs                    If immediate attention is
    immediate attention?                       needed, why is it needed?

     For example, do you own
     perishable goods, or
     livestock that must be fed,               Where is the property?
     or a building that needs
     urgent repairs?
                                                                              Number, Street, City, State & Zip Code




Official Form 101                                Voluntary Petition for Individuals Filing for Bankruptcy                                                     page 4
                    Case 20-70178              Doc 1         Filed 02/12/20 Entered 02/12/20 16:53:55                               Desc Main
                                                               Document     Page 5 of 91

Debtor 1
Debtor 2    Duty, Leo M. II & Duty, Michele K.                                                            Case number (if known)

Part 5:    Explain Your Efforts to Receive a Briefing About Credit Counseling

                                     About Debtor 1:                                                 About Debtor 2 (Spouse Only in a Joint Case):
15. Tell the court whether           You must check one:                                             You must check one:
    you have received a
    briefing about credit
                                      Icounseling
                                           received a briefing from an approved credit
                                                      agency within the 180 days before I
                                                                                                      Icounseling
                                                                                                          received a briefing from an approved credit
                                                                                                                     agency within the 180 days before I filed
    counseling.                          filed this bankruptcy petition, and I received a                this bankruptcy petition, and I received a certificate of
                                         certificate of completion.                                      completion.
     The law requires that you
     receive a briefing about            Attach a copy of the certificate and the payment plan,           Attach a copy of the certificate and the payment plan, if any,
     credit counseling before you        if any, that you developed with the agency.                      that you developed with the agency.
     file for bankruptcy. You
     must truthfully check one of       I received a briefing from an approved credit                   I received a briefing from an approved credit
     the following choices. If you       counseling agency within the 180 days before I                   counseling agency within the 180 days before I filed
     cannot do so, you are not           filed this bankruptcy petition, but I do not have a              this bankruptcy petition, but I do not have a certificate
     eligible to file.                   certificate of completion.                                       of completion.

     If you file anyway, the court       Within 14 days after you file this bankruptcy petition,          Within 14 days after you file this bankruptcy petition, you
     can dismiss your case, you          you MUST file a copy of the certificate and payment              MUST file a copy of the certificate and payment plan, if any.
     will lose whatever filing fee       plan, if any.
     you paid, and your creditors
     can begin collection               I certify that I asked for credit counseling                    I certify that I asked for credit counseling services
     activities again.                   services from an approved agency, but was                        from an approved agency, but was unable to obtain
                                         unable to obtain those services during the 7                     those services during the 7 days after I made my
                                         days after I made my request, and exigent                        request, and exigent circumstances merit a 30-day
                                         circumstances merit a 30-day temporary waiver                    temporary waiver of the requirement.
                                         of the requirement.
                                                                                                          To ask for a 30-day temporary waiver of the requirement,
                                         To ask for a 30-day temporary waiver of the                      attach a separate sheet explaining what efforts you made to
                                         requirement, attach a separate sheet explaining what             obtain the briefing, why you were unable to obtain it before
                                         efforts you made to obtain the briefing, why you were            you filed for bankruptcy, and what exigent circumstances
                                         unable to obtain it before you filed for bankruptcy, and         required you to file this case.
                                         what exigent circumstances required you to file this
                                         case.                                                            Your case may be dismissed if the court is dissatisfied with
                                                                                                          your reasons for not receiving a briefing before you filed for
                                         Your case may be dismissed if the court is                       bankruptcy.
                                         dissatisfied with your reasons for not receiving a
                                         briefing before you filed for bankruptcy.                        If the court is satisfied with your reasons, you must still
                                         If the court is satisfied with your reasons, you must            receive a briefing within 30 days after you file. You must file
                                         still receive a briefing within 30 days after you file.          a certificate from the approved agency, along with a copy of
                                         You must file a certificate from the approved agency,            the payment plan you developed, if any. If you do not do so,
                                         along with a copy of the payment plan you developed,             your case may be dismissed.
                                         if any. If you do not do so, your case may be
                                                                                                          Any extension of the 30-day deadline is granted only for
                                         dismissed.
                                                                                                          cause and is limited to a maximum of 15 days.
                                         Any extension of the 30-day deadline is granted only
                                         for cause and is limited to a maximum of 15 days.
                                        I am not required to receive a briefing about                   I am not required to receive a briefing about credit
                                         credit counseling because of:                                    counseling because of:

                                               Incapacity.                                                   Incapacity.
                                                I have a mental illness or a mental deficiency                 I have a mental illness or a mental deficiency that
                                                that makes me incapable of realizing or making                 makes me incapable of realizing or making rational
                                                rational decisions about finances.                             decisions about finances.

                                               Disability.                                                   Disability.
                                                My physical disability causes me to be unable                  My physical disability causes me to be unable to
                                                to participate in a briefing in person, by phone,              participate in a briefing in person, by phone, or through
                                                or through the internet, even after I reasonably               the internet, even after I reasonably tried to do so.
                                                tried to do so.

                                               Active duty.                                                  Active duty.
                                                I am currently on active military duty in a                    I am currently on active military duty in a military
                                                military combat zone.                                          combat zone.
                                         If you believe you are not required to receive a briefing        If you believe you are not required to receive a briefing about
                                         about credit counseling, you must file a motion for              credit counseling, you must file a motion for waiver of credit
                                         waiver credit counseling with the court.                         counseling with the court.




Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                      page 5
                    Case 20-70178             Doc 1         Filed 02/12/20 Entered 02/12/20 16:53:55                                   Desc Main
                                                              Document     Page 6 of 91

Debtor 1
Debtor 2    Duty, Leo M. II & Duty, Michele K.                                                               Case number (if known)

Part 6:    Answer These Questions for Reporting Purposes

16. What kind of debts do          16a.      Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C.§ 101(8) as “
                                                                                                                                         incurred by an
    you have?                                individual primarily for a personal, family, or household purpose.”

                                             No. Go to line 16b.
                                              Yes. Go to line 17.
                                   16b.      Are your debts primarily business debts? Business debts are debts that you incurred to obtain money
                                             for a business or investment or through the operation of the business or investment.
                                              No. Go to line 16c.
                                             Yes. Go to line 17.
                                   16c.      State the type of debts you owe that are not consumer debts or business debts



17. Are you filing under            No.     I am not filing under Chapter 7. Go to line 18.
    Chapter 7?

     Do you estimate that after
     any exempt property is
                                   Yes.     I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and administrative expenses are
                                             paid that funds will be available to distribute to unsecured creditors?
     excluded and
     administrative expenses                  No
     are paid that funds will be
     available for distribution              Yes
     to unsecured creditors?

18. How many Creditors do           1-49                                            1,000-5,000                                 25,001-50,000
    you estimate that you                                                            5001-10,000                                 50,001-100,000
    owe?                           50-99
                                    100-199                                         10,001-25,000                               More than100,000
                                    200-999

19. How much do you                 $0 - $50,000                                    $1,000,001 - $10 million                    $500,000,001 - $1 billion
    estimate your assets to         $50,001 - $100,000                              $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
    be worth?
                                   $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                           $100,000,001 - $500 million                 More than $50 billion

20. How much do you                 $0 - $50,000                                   $1,000,001 - $10 million                     $500,000,001 - $1 billion
    estimate your liabilities to    $50,001 - $100,000                                                                           $1,000,000,001 - $10 billion
    be?                                                                              $10,000,001 - $50 million
                                    $100,001 - $500,000                             $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                           $100,000,001 - $500 million                 More than $50 billion

Part 7:    Sign Below

For you                            I have examined this petition, and I declare under penalty of perjury that the information provided is true and correct.

                                   If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11,12, or 13 of title 11, United
                                   States Code. I understand the relief available under each chapter, and I choose to proceed under Chapter 7.

                                   If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me fill out this document, I
                                   have obtained and read the notice required by 11 U.S.C. § 342(b).

                                   I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

                                   I understand making a false statement, concealing property, or obtaining money or property by fraud in connection with a bankruptcy
                                   case can result in fines up to $250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.
                                   /s/ Leo M. Duty II                                                 /s/ Michele K. Duty
                                   Leo M. Duty, II                                                    Michele K. Duty
                                   Signature of Debtor 1                                              Signature of Debtor 2

                                   Executed on      February 12, 2020                                 Executed on      February 12, 2020
                                                    MM / DD / YYYY                                                     MM / DD / YYYY




Official Form 101                                Voluntary Petition for Individuals Filing for Bankruptcy                                                     page 6
                    Case 20-70178              Doc 1         Filed 02/12/20 Entered 02/12/20 16:53:55                                 Desc Main
                                                               Document     Page 7 of 91

Debtor 1
Debtor 2   Duty, Leo M. II & Duty, Michele K.                                                                Case number (if known)




For your attorney, if you are   I, the attorney for the debtor(s) named in this petition, declare that I have informed the debtor(s) about eligibility to proceed under
represented by one              Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief available under each chapter for which the
                                person is eligible. I also certify that I have delivered to the debtor(s) the notice required by 11 U.S.C. § 342(b) and, in a case in
If you are not represented by   which § 707(b)(4)(D) applies, certify that I have no knowledge after an inquiry that the information in the schedules filed with the
an attorney, you do not need    petition is incorrect.
to file this page.
                                /s/ Robert T Copeland, O. Counsel                                     Date         February 12, 2020
                                Signature of Attorney for Debtor                                                   MM / DD / YYYY

                                Robert T Copeland, O. Counsel
                                Printed name

                                Scot S. Farthing, Attorney at Law, PC
                                Firm name


                                PO Box 1296
                                Abingdon, VA 24212-1296
                                Number, Street, City, State & ZIP Code

                                Contact phone    (276) 628-9295                                 Email address         robertc@sfarthinglaw.com
                                14575
                                Bar number & State




Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                       page 7
                       Case 20-70178                    Doc 1           Filed 02/12/20 Entered 02/12/20 16:53:55                                        Desc Main
                                                                          Document     Page 8 of 91

               Fill in this information to identify your case and this filing:

 Debtor 1                    Leo M. Duty, II
                             First Name                             Middle Name                     Last Name

 Debtor 2                    Michele K. Duty
 (Spouse, if filing)         First Name                             Middle Name                     Last Name


 United States Bankruptcy Court for the:                     WESTERN DISTRICT OF VIRGINIA, ROANOKE DIVISION

 Case number                                                                                                                                                  Check if this is an
                                                                                                                                                               amended filing



Official Form 106A/B
Schedule A/B: Property                                                                                                                                         12/15
In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you
think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known).
Answer every question.

 Part 1: Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

    No. Go to Part 2.
   Yes.        Where is the property?




 1.1                                                                        What is the property? Check all that apply


        226 Forest Lodge Dr
                                                                               Single-family home                             Do not deduct secured claims or exemptions. Put
                                                                                                                               the amount of any secured claims on Schedule D:
                                                                                    Duplex or multi-unit building
        Street address, if available, or other description                                                                    Creditors Who Have Claims Secured by Property .
                                                                                    Condominium or cooperative
                                                                              
                                                                                   Manufactured or mobile home
                                                                                                                               Current value of the        Current value of the
        Lebanon                           VA        24266-5714                     Land                                       entire property?            portion you own?
        City                              State          ZIP Code                  Investment property                              $325,400.00                  $325,400.00
                                                                                   Timeshare
                                                                                                                               Describe the nature of your ownership interest
                                                                                   Other                                      (such as fee simple, tenancy by the entireties, or
                                                                            Who has an interest in the property? Check one     a life estate), if known.
                                                                                                                               Tenancy by the Entirety with Right of
                                                                                   Debtor 1 only                              Surviorship
        Russell County                                                             Debtor 2 only
        County                                                                 Debtor 1 and Debtor 2 only                         Check if this is community property
                                                                                   At least one of the debtors and another
                                                                                                                                  (see instructions)
                                                                            Other information you wish to add about this item, such as local
                                                                            property identification number:

                                                                            Lots No. Eight (8) and Nine (9) as described in Deed Book 531 page 872.
                                                                            Map #118R IC 8 & 9




Official Form 106A/B                                                              Schedule A/B: Property                                                                    page 1
Software Copyright (c) 2020 CINGroup - www.cincompass.com
                  Case 20-70178                        Doc 1       Filed 02/12/20 Entered 02/12/20 16:53:55                                           Desc Main
                                                                     Document     Page 9 of 91

 Debtor 1
 Debtor 2        Duty, Leo M. II & Duty, Michele K.                                                                   Case number (if known)

       If you own or have more than one, list here:
 1.2                                                                 What is the property? Check all that apply

                                                                           Single-family home                               Do not deduct secured claims or exemptions. Put
       226 Forest Lodge Dr                                                                                                   the amount of any secured claims on Schedule D:
       Street address, if available, or other description
                                                                           Duplex or multi-unit building
                                                                                                                             Creditors Who Have Claims Secured by Property .
                                                                           Condominium or cooperative

                                                                           Manufactured or mobile home
                                                                                                                             Current value of the        Current value of the
       Lebanon                          VA         24266-5714           Land                                                entire property?            portion you own?
       City                             State           ZIP Code           Investment property                                      $70,100.00                   $70,100.00
                                                                           Timeshare
                                                                                                                             Describe the nature of your ownership interest
                                                                           Other                                            (such as fee simple, tenancy by the entireties, or
                                                                     Who has an interest in the property? Check one          a life estate), if known.
                                                                                                                             Tenancy by the Entirety with Right of
                                                                           Debtor 1 only                                    Surviorship
       Russell County                                                      Debtor 2 only
       County                                                           Debtor 1 and Debtor 2 only                              Check if this is community property
                                                                           At least one of the debtors and another
                                                                                                                                (see instructions)
                                                                     Other information you wish to add about this item, such as local
                                                                     property identification number:

                                                                     Tract No. 3, containing 35.06 acres, as described in Deed Book 722 page
                                                                     0141


       If you own or have more than one, list here:
 1.3                                                                 What is the property? Check all that apply

                                                                           Single-family home                               Do not deduct secured claims or exemptions. Put
       226 Forest Lodge Dr                                                                                                   the amount of any secured claims on Schedule D:
       Street address, if available, or other description
                                                                           Duplex or multi-unit building
                                                                                                                             Creditors Who Have Claims Secured by Property .
                                                                           Condominium or cooperative

                                                                           Manufactured or mobile home
                                                                                                                             Current value of the        Current value of the
       Lebanon                          VA         24266-5714           Land                                                entire property?            portion you own?
       City                             State           ZIP Code           Investment property                                      $16,200.00                   $16,200.00
                                                                           Timeshare
                                                                                                                             Describe the nature of your ownership interest
                                                                           Other                                            (such as fee simple, tenancy by the entireties, or
                                                                     Who has an interest in the property? Check one          a life estate), if known.
                                                                                                                             Tenancy by the Entirety with Right of
                                                                           Debtor 1 only                                    Surviorship
       Russell                                                             Debtor 2 only
       County                                                           Debtor 1 and Debtor 2 only                              Check if this is community property
                                                                           At least one of the debtors and another
                                                                                                                                (see instructions)
                                                                     Other information you wish to add about this item, such as local
                                                                     property identification number:

                                                                     Lots No. Ten (10) & Eleven (11) as described in Deed Book 507 page 587.
                                                                     Map # 118R IC 10 & 11


 2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for pages
    you have attached for Part 1. Write that number here...........................................................................=>                        $411,700.00


 Part 2: Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that
someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.




Official Form 106A/B                                                    Schedule A/B: Property                                                                            page 2
Software Copyright (c) 2020 CINGroup - www.cincompass.com
                  Case 20-70178                 Doc 1        Filed 02/12/20 Entered 02/12/20 16:53:55                                 Desc Main
                                                              Document     Page 10 of 91

 Debtor 1
 Debtor 2         Duty, Leo M. II & Duty, Michele K.                                                         Case number (if known)

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

    No
   Yes

  3.1    Make:       Toyota                                 Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                    the amount of any secured claims on Schedule D:
         Model:      Camry                                  Debtor 1 only                                          Creditors Who Have Claims Secured by Property .
         Year:       2018                                    Debtor 2 only                                         Current value of the      Current value of the
         Approximate mileage:                 37895          Debtor 1 and Debtor 2 only                            entire property?          portion you own?
         Other information:                                  At least one of the debtors and another

                                                             Check if this is community property                          $22,541.00                  $22,541.00
                                                               (see instructions)



  3.2    Make:     Chevrolet                                Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                    the amount of any secured claims on Schedule D:
         Model:    Silverado K15 4WD                        Debtor 1 only                                          Creditors Who Have Claims Secured by Property .
         Year:     2018                                      Debtor 2 only                                         Current value of the      Current value of the
         Approximate mileage:      40070                     Debtor 1 and Debtor 2 only                            entire property?          portion you own?
         Other information:                                  At least one of the debtors and another

                                                             Check if this is community property                          $27,125.00                  $27,125.00
                                                               (see instructions)



  3.3    Make:       Kia                                    Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                    the amount of any secured claims on Schedule D:
         Model:      Rio                                     Debtor 1 only                                         Creditors Who Have Claims Secured by Property .
         Year:       2004                                   Debtor 2 only                                          Current value of the      Current value of the
         Approximate mileage:               237206           Debtor 1 and Debtor 2 only                            entire property?          portion you own?
         Other information:                                  At least one of the debtors and another

                                                             Check if this is community property                            $1,046.00                  $1,046.00
                                                               (see instructions)



  3.4    Make:     Ford                                     Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                    the amount of any secured claims on Schedule D:
         Model:    Explorer Sport 4WD                        Debtor 1 only                                         Creditors Who Have Claims Secured by Property .
         Year:     2003                                      Debtor 2 only                                         Current value of the      Current value of the
         Approximate mileage:      328795                   Debtor 1 and Debtor 2 only                             entire property?          portion you own?
         Other information:                                  At least one of the debtors and another

                                                             Check if this is community property                            $1,742.00                  $1,742.00
                                                               (see instructions)



  3.5    Make:       JCL                                    Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                    the amount of any secured claims on Schedule D:
         Model:      Motorcycle                              Debtor 1 only                                         Creditors Who Have Claims Secured by Property .
         Year:       2008                                   Debtor 2 only                                          Current value of the      Current value of the
         Approximate mileage:                                Debtor 1 and Debtor 2 only                            entire property?          portion you own?
         Other information:                                  At least one of the debtors and another

                                                             Check if this is community property                              $183.00                     $183.00
                                                               (see instructions)




Official Form 106A/B                                                 Schedule A/B: Property                                                                     page 3
Software Copyright (c) 2020 CINGroup - www.cincompass.com
                  Case 20-70178                 Doc 1        Filed 02/12/20 Entered 02/12/20 16:53:55                                     Desc Main
                                                              Document     Page 11 of 91

 Debtor 1
 Debtor 2         Duty, Leo M. II & Duty, Michele K.                                                           Case number (if known)


  3.6    Make:       Honda                                  Who has an interest in the property? Check one             Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      Motorcycle                              Debtor 1 only                                            Creditors Who Have Claims Secured by Property .
         Year:       2006                                   Debtor 2 only                                             Current value of the      Current value of the
         Approximate mileage:                                Debtor 1 and Debtor 2 only                               entire property?          portion you own?
         Other information:                                  At least one of the debtors and another

                                                             Check if this is community property                                  $484.00                    $484.00
                                                               (see instructions)




4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
   Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

   No
    Yes


 5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages
   .you have attached for Part 2. Write that number here.............................................................................=>                $53,121.00

 Part 3: Describe Your Personal and Household Items
 Do you own or have any legal or equitable interest in any of the following items?                                                            Current value of the
                                                                                                                                              portion you own?
                                                                                                                                              Do not deduct secured
                                                                                                                                              claims or exemptions.
6. Household goods and furnishings
    Examples: Major appliances, furniture, linens, china, kitchenware
    No
    Yes.     Describe.....
                                   Sofa, Chairs, Beds, Dressers, Dining Table w/Chairs,
                                   Wassher,Dryer and other usual household items.                                                                           $4,305.00


7. Electronics
    Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices
               including cell phones, cameras, media players, games
    No
    Yes.     Describe.....
                                   TV's, VCR, DVD Player, Cell Phones                                                                                          $850.00


8. Collectibles of value
   Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections; other
               collections, memorabilia, collectibles
    No
     Yes.    Describe.....

9. Equipment for sports and hobbies
    Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry tools; musical
              instruments
    No
     Yes.    Describe.....

10. Firearms
     Examples: Pistols, rifles, shotguns, ammunition, and related equipment
    No
     Yes.    Describe.....

11. Clothes
     Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
    No
    Yes.     Describe.....

Official Form 106A/B                                                 Schedule A/B: Property                                                                        page 4
Software Copyright (c) 2020 CINGroup - www.cincompass.com
                    Case 20-70178                            Doc 1              Filed 02/12/20 Entered 02/12/20 16:53:55                             Desc Main
                                                                                 Document     Page 12 of 91

 Debtor 1
 Debtor 2          Duty, Leo M. II & Duty, Michele K.                                                                       Case number (if known)

                                            Wearing Apparel                                                                                                          $200.00


12. Jewelry
     Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver
    No
    Yes.        Describe.....
                                            Wedding Rings                                                                                                            $500.00


13. Non-farm animals
     Examples: Dogs, cats, birds, horses
    No
     Yes.       Describe.....

14. Any other personal and household items you did not already list, including any health aids you did not list
    No
     Yes.       Give specific information.....


 15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached for
     Part 3. Write that number here ..............................................................................                                              $5,855.00


 Part 4: Describe Your Financial Assets
 Do you own or have any legal or equitable interest in any of the following?                                                                           Current value of the
                                                                                                                                                       portion you own?
                                                                                                                                                       Do not deduct secured
                                                                                                                                                       claims or exemptions.

16. Cash
     Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
    No
     Yes................................................................................................................
17. Deposits of money
     Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar
                 institutions. If you have multiple accounts with the same institution, list each.
    No
   Yes........................                                     Institution name:


                                              17.1.       Checking Account                       Checking Account with New Peoples Bank                              $604.00


18. Bonds, mutual funds, or publicly traded stocks
     Examples: Bond funds, investment accounts with brokerage firms, money market accounts
    No
     Yes..................                             Institution or issuer name:

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
     joint venture
    No
     Yes.       Give specific information about them...................
                                       Name of entity:                                                                       % of ownership:

20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
    No
     Yes. Give specific information about them
                                                  Issuer name:




Official Form 106A/B                                                                     Schedule A/B: Property                                                          page 5
Software Copyright (c) 2020 CINGroup - www.cincompass.com
                  Case 20-70178                   Doc 1        Filed 02/12/20 Entered 02/12/20 16:53:55                                 Desc Main
                                                                Document     Page 13 of 91

 Debtor 1
 Debtor 2        Duty, Leo M. II & Duty, Michele K.                                                           Case number (if known)

21. Retirement or pension accounts
     Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
    No
    Yes. List each account separately.
                                        Type of account:                   Institution name:
                                        Retirement Account                 Edward Jones                                                               $4,378.89


22. Security deposits and prepayments
     Your share of all unused deposits you have made so that you may continue service or use from a company
     Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others
    No
     Yes. .....................                                           Institution name or individual:

23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
    No
     Yes.............             Issuer name and description.

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
    26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
    No
     Yes.............             Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your benefit
    No
     Yes.     Give specific information about them...

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
     Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
    No
     Yes.     Give specific information about them...

27. Licenses, franchises, and other general intangibles
     Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
    No
     Yes.     Give specific information about them...

 Money or property owed to you?                                                                                                           Current value of the
                                                                                                                                          portion you own?
                                                                                                                                          Do not deduct secured
                                                                                                                                          claims or exemptions.

28. Tax refunds owed to you
    No
     Yes. Give specific information about them, including whether you already filed the returns and the tax years.......


29. Family support
     Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
    No
     Yes. Give specific information......

30. Other amounts someone owes you
    Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’
                                                                                                               compensation, Social Security benefits;
              unpaid loans you made to someone else
    No
     Yes.     Give specific information..

31. Interests in insurance policies
     Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner’
                                                                                                     s, or renter’
                                                                                                                 s insurance
    No
     Yes. Name the insurance company of each policy and list its value.
                                           Company name:                                             Beneficiary:                          Surrender or refund
                                                                                                                                           value:
Official Form 106A/B                                                  Schedule A/B: Property                                                                 page 6
Software Copyright (c) 2020 CINGroup - www.cincompass.com
                 Case 20-70178                      Doc 1           Filed 02/12/20 Entered 02/12/20 16:53:55                                               Desc Main
                                                                     Document     Page 14 of 91

 Debtor 1
 Debtor 2        Duty, Leo M. II & Duty, Michele K.                                                                         Case number (if known)


32. Any interest in property that is due you from someone who has died
     If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because someone has
     died.
    No
     Yes.     Give specific information..


33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
     Examples: Accidents, employment disputes, insurance claims, or rights to sue
    No
     Yes.     Describe each claim.........

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
    No
     Yes.     Describe each claim.........

35. Any financial assets you did not already list
    No
     Yes.     Give specific information..


 36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached for
     Part 4. Write that number here.....................................................................................................................          $4,982.89

 Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?
   No. Go to Part 6.
    Yes.    Go to line 38.



 Part 6:   Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
           If you own or have an interest in farmland, list it in Part 1.

46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
      No. Go to Part 7.
       Yes.    Go to line 47.



 Part 7:         Describe All Property You Own or Have an Interest in That You Did Not List Above


53. Do you have other property of any kind you did not already list?
     Examples: Season tickets, country club membership
    No
     Yes. Give specific information.........

 54. Add the dollar value of all of your entries from Part 7. Write that number here ....................................                                              $0.00




Official Form 106A/B                                                        Schedule A/B: Property                                                                        page 7
Software Copyright (c) 2020 CINGroup - www.cincompass.com
                   Case 20-70178                         Doc 1            Filed 02/12/20 Entered 02/12/20 16:53:55                                               Desc Main
                                                                           Document     Page 15 of 91

 Debtor 1
 Debtor 2         Duty, Leo M. II & Duty, Michele K.                                                                                    Case number (if known)

 Part 8:         List the Totals of Each Part of this Form


 55. Part 1: Total real estate, line 2 ......................................................................................................................            $411,700.00
 56. Part 2: Total vehicles, line 5                                                                           $53,121.00
 57. Part 3: Total personal and household items, line 15                                                       $5,855.00
 58. Part 4: Total financial assets, line 36                                                                   $4,982.89
 59. Part 5: Total business-related property, line 45                                                              $0.00
 60. Part 6: Total farm- and fishing-related property, line 52                                                     $0.00
 61. Part 7: Total other property not listed, line 54                                             +                $0.00

 62. Total personal property. Add lines 56 through 61...                                                      $63,958.89              Copy personal property total           $63,958.89

 63. Total of all property on Schedule A/B. Add line 55 + line 62                                                                                                      $475,658.89




Official Form 106A/B                                                               Schedule A/B: Property                                                                         page 8
Software Copyright (c) 2020 CINGroup - www.cincompass.com
                       Case 20-70178            Doc 1           Filed 02/12/20 Entered 02/12/20 16:53:55                                 Desc Main
                                                                 Document     Page 16 of 91

              Fill in this information to identify your case:

 Debtor 1                  Leo M. Duty, II
                           First Name                       Middle Name                     Last Name

 Debtor 2
 (Spouse if, filing)       First Name                       Middle Name                     Last Name


 United States Bankruptcy Court for the:            WESTERN DISTRICT OF VIRGINIA, ROANOKE DIVISION

 Case number
 (if known)
                                                                                                                                             Check if this is an
                                                                                                                                              amended filing


Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                                        4/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using the
property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is needed, fill
out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and case number (if
known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of any
applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the exemption
to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited to the
applicable statutory amount.

 Part 1:        Identify the Property You Claim as Exempt

 1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

      You are claiming state and federal nonbankruptcy exemptions.                 11 U.S.C. § 522(b)(3)

       You are claiming federal exemptions.         11 U.S.C. § 522(b)(2)

 2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.
      Brief description of the property and line on           Current value of the       Amount of the exemption you claim        Specific laws that allow exemption
      Schedule A/B that lists this property                   portion you own
                                                              Copy the value from        Check only one box for each exemption.
                                                              Schedule A/B

 Debtor 1 Exemptions
                                                                                                                                  Va. Code Ann. §§ 55.1-136,
      226 Forest Lodge Dr
                                                                   $325,400.00                                 $325,400.00
                                                                                                                                  55.1-202
      Lebanon VA, 24266-5714                                                                 100% of fair market value, up to
      County : Russell County                                                                 any applicable statutory limit
      Line from Schedule A/B: 1.1

                                                                                                                                  Va. Code Ann. §§ 55.1-136,
      226 Forest Lodge Dr
                                                                    $70,100.00                                   $70,100.00
                                                                                                                                  55.1-202
      Lebanon VA, 24266-5714                                                                 100% of fair market value, up to
      County : Russell County                                                                 any applicable statutory limit
      Line from Schedule A/B: 1.2

                                                                                                                                  Va. Code Ann. §§ 55.1-136,
      226 Forest Lodge Dr
                                                                    $16,200.00                                   $16,200.00
                                                                                                                                  55.1-202
      Lebanon VA, 24266-5714                                                                 100% of fair market value, up to
      County : Russell                                                                        any applicable statutory limit
      Line from Schedule A/B: 1.3

      Chevrolet                                                                                                                   Va. Code Ann. § 34-26(8)
      Silverado K15 4WD
                                                                    $27,125.00                                     $2,490.00
      2018                                                                                   100% of fair market value, up to
      40070                                                                                   any applicable statutory limit
      Line from Schedule A/B: 3.2




Official Form 106C                                    Schedule C: The Property You Claim as Exempt                                                            page 1 of 3
Software Copyright (c) 2020 CINGroup - www.cincompass.com
                Case 20-70178                   Doc 1        Filed 02/12/20 Entered 02/12/20 16:53:55                              Desc Main
                                                              Document     Page 17 of 91


     Brief description of the property and line on          Current value of the   Amount of the exemption you claim        Specific laws that allow exemption
     Schedule A/B that lists this property                  portion you own
                                                            Copy the value from    Check only one box for each exemption.
                                                            Schedule A/B

     Kia                                                                                                                    Va. Code Ann. § 34-26(8)
     Rio
                                                                   $1,046.00                                 $1,046.00
     2004                                                                              100% of fair market value, up to
     237206                                                                             any applicable statutory limit
     Line from Schedule A/B: 3.3

     Ford                                                                                                                   Va. Code Ann. § 34-26(8)
     Explorer Sport 4WD
                                                                   $1,742.00                                 $1,742.00
     2003                                                                              100% of fair market value, up to
     328795                                                                             any applicable statutory limit
     Line from Schedule A/B: 3.4

     JCL                                                                                                                    Va. Code Ann. § 34-26(8)
     Motorcycle
                                                                      $183.00                                  $183.00
     2008                                                                              100% of fair market value, up to
     Line from Schedule A/B: 3.5                                                        any applicable statutory limit

     Honda                                                                                                                  Va. Code Ann. § 34-26(8)
     Motorcycle
                                                                      $484.00                                  $484.00
     2006                                                                              100% of fair market value, up to
     Line from Schedule A/B: 3.6                                                        any applicable statutory limit

     Sofa, Chairs, Beds, Dressers, Dining                                                                                   Va. Code Ann. § 34-26(4a)
     Table w/Chairs, Wassher,Dryer and
                                                                   $4,305.00                                 $4,305.00
     other usual household items.                                                      100% of fair market value, up to
     Line from Schedule A/B: 6.1                                                        any applicable statutory limit

     TV's, VCR, DVD Player, Cell Phones                                                                                     Va. Code Ann. § 34-4
     Line from Schedule A/B: 7.1
                                                                      $850.00                                  $850.00
                                                                                       100% of fair market value, up to
                                                                                        any applicable statutory limit

     Wearing Apparel                                                                                                        Va. Code Ann. § 34-26(4)
     Line from Schedule A/B: 11.1
                                                                      $200.00                                  $200.00
                                                                                       100% of fair market value, up to
                                                                                        any applicable statutory limit

     Wedding Rings                                                                                                          Va. Code Ann. § 34-26(1a)
     Line from Schedule A/B: 12.1
                                                                      $500.00                                  $500.00
                                                                                       100% of fair market value, up to
                                                                                        any applicable statutory limit

     Checking Account with New Peoples                                                                                      Va. Code Ann. § 34-4
     Bank
                                                                      $604.00                                  $604.00
     Line from Schedule A/B: 17.1                                                      100% of fair market value, up to
                                                                                        any applicable statutory limit

     Edward Jones                                                                                                           Va. Code Ann. § 34-34
     Line from Schedule A/B: 21.1
                                                                   $4,378.89                                 $4,378.89
                                                                                       100% of fair market value, up to
                                                                                        any applicable statutory limit

 3. Are you claiming a homestead exemption of more than $170,350
    (Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)
          No
          Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
                  No
                  Yes


Official Form 106C                                    Schedule C: The Property You Claim as Exempt                                                     page 2 of 3
Software Copyright (c) 2020 CINGroup - www.cincompass.com
                       Case 20-70178            Doc 1           Filed 02/12/20 Entered 02/12/20 16:53:55                                 Desc Main
                                                                 Document     Page 18 of 91


 Fill in this information to identify your case:

 Debtor 1
                              First Name                    Middle Name                     Last Name

 Debtor 2                     Michele K. Duty
 (Spouse if, filing)          First Name                    Middle Name                     Last Name


 United States Bankruptcy Court for the:            WESTERN DISTRICT OF VIRGINIA, ROANOKE DIVISION

 Case number
 (if known)
                                                                                                                                             Check if this is an
                                                                                                                                              amended filing


Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                                        4/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using the
property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is needed, fill
out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and case number (if
known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of any
applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the exemption
to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited to the
applicable statutory amount.

 Part 1:        Identify the Property You Claim as Exempt

 1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

      You are claiming state and federal nonbankruptcy exemptions.                 11 U.S.C. § 522(b)(3)

       You are claiming federal exemptions.         11 U.S.C. § 522(b)(2)

 2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.
      Brief description of the property and line on           Current value of the       Amount of the exemption you claim        Specific laws that allow exemption
      Schedule A/B that lists this property                   portion you own
                                                              Copy the value from        Check only one box for each exemption.
                                                              Schedule A/B

 Debtor 2 Exemptions
      Brief description:
      Line from Schedule A/B:
                                                                                         
                                                                                             100% of fair market value, up to
                                                                                              any applicable statutory limit

 3. Are you claiming a homestead exemption of more than $170,350?
    (Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)
             No
             Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
                       No
                       Yes




Official Form 106C                                    Schedule C: The Property You Claim as Exempt                                                            page 3 of 3
Software Copyright (c) 2020 CINGroup - www.cincompass.com
                       Case 20-70178              Doc 1            Filed 02/12/20 Entered 02/12/20 16:53:55                                   Desc Main
                                                                    Document     Page 19 of 91

              Fill in this information to identify your case:

 Debtor 1                   Leo M. Duty, II
                            First Name                      Middle Name                      Last Name

 Debtor 2                   Michele K. Duty
 (Spouse if, filing)        First Name                      Middle Name                      Last Name


 United States Bankruptcy Court for the:             WESTERN DISTRICT OF VIRGINIA, ROANOKE DIVISION

 Case number
 (if known)
                                                                                                                                                 Check if this is an
                                                                                                                                                  amended filing

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                         12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space is
needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case number (if
known).
1. Do any creditors have claims secured by your property?
        No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
       Yes. Fill in all of the information below.
 Part 1:        List All Secured Claims
                                                                                                            Column A               Column B                Column C
 2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately
 for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. As   Amount of claim        Value of collateral     Unsecured
 much as possible, list the claims in alphabetical order according to the creditor ’ s name.                Do not deduct the      that supports this      portion
                                                                                                            value of collateral.   claim                   If any
 2.1     First Bank & Trust                       Describe the property that secures the claim:                 $57,370.48               $70,100.00                     $0.00
         Creditor's Name
                                                  226 Forest Lodge Dr, Lebanon, VA
                                                  24266-5714
                                                  Tract No. 3, containing 35.06 acres,
                                                  as described in Deed Book 722
                                                  page 0141
                                                  As of the date you file, the claim is: Check all that
         359 W Main St                            apply.
         Lebanon, VA 24266-4219                    Contingent
         Number, Street, City, State & Zip Code    Unliquidated
                                                   Disputed
 Who owes the debt? Check one.                    Nature of lien. Check all that apply.
  Debtor 1 only                                  An agreement you made (such as mortgage or secured
  Debtor 2 only                                       car loan)
 Debtor 1 and Debtor 2 only                       Statutory lien (such as tax lien, mechanic's lien)
  At least one of the debtors and another         Judgment lien from a lawsuit
  Check if this claim relates to a                Other (including a right to offset)
       community debt

 Date debt was incurred                                    Last 4 digits of account number        0937




Official Form 106D                                Schedule D: Creditors Who Have Claims Secured by Property                                                       page 1 of 3
Software Copyright (c) 2020 CINGroup - www.cincompass.com
                 Case 20-70178                    Doc 1             Filed 02/12/20 Entered 02/12/20 16:53:55                            Desc Main
                                                                     Document     Page 20 of 91

 Debtor 1 Leo M. Duty, II                                                                                  Case number (if known)
              First Name                  Middle Name                     Last Name
 Debtor 2 Michele K. Duty
              First Name                  Middle Name                     Last Name


 2.2    Gm Financial                               Describe the property that secures the claim:                  $20,601.00         $27,125.00         $0.00
        Creditor's Name
                                                   2018 Chevrolet Silverado K15 4WD

                                                   As of the date you file, the claim is: Check all that
        PO Box 181145                              apply.
        Arlington, TX 76096-1145                    Contingent
        Number, Street, City, State & Zip Code      Unliquidated
                                                    Disputed
 Who owes the debt? Check one.                     Nature of lien. Check all that apply.
 Debtor 1 only                                    An agreement you made (such as mortgage or secured
  Debtor 2 only                                        car loan)
  Debtor 1 and Debtor 2 only                       Statutory lien (such as tax lien, mechanic's lien)
  At least one of the debtors and another          Judgment lien from a lawsuit
  Check if this claim relates to a                 Other (including a right to offset)
       community debt

 Date debt was incurred         2018-08                     Last 4 digits of account number        4001

 2.3    Select Portfolio Svcin                     Describe the property that secures the claim:                 $275,701.00        $341,600.00         $0.00
        Creditor's Name
                                                   226 Forest Lodge Dr, Lebanon, VA
                                                   24266-5714
                                                   Lots No. Eight (8) and Nine (9) as
                                                   described in Deed Book 531 page
        10401 Deerwood Park
                                                   872. Map #118R IC 8 & 9
        Blvd                                       As of the date you file, the claim is: Check all that
        Jacksonville, FL                           apply.
        32256-5007                                  Contingent
        Number, Street, City, State & Zip Code      Unliquidated
                                                    Disputed
 Who owes the debt? Check one.                     Nature of lien. Check all that apply.
  Debtor 1 only                                   An agreement you made (such as mortgage or secured
  Debtor 2 only                                        car loan)
 Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
  At least one of the debtors and another          Judgment lien from a lawsuit
  Check if this claim relates to a                 Other (including a right to offset)
       community debt

 Date debt was incurred         2018-07                     Last 4 digits of account number        5934

 2.4    Toyota Motor Credit                        Describe the property that secures the claim:                  $28,938.00         $22,541.00     $6,397.00
        Creditor's Name
                                                   2018 Toyota Camry

                                                   As of the date you file, the claim is: Check all that
        111 W 22nd St                              apply.
        Hinsdale, IL 60521                          Contingent
        Number, Street, City, State & Zip Code      Unliquidated
                                                    Disputed
 Who owes the debt? Check one.                     Nature of lien. Check all that apply.
 Debtor 1 only                                    An agreement you made (such as mortgage or secured
  Debtor 2 only                                        car loan)
  Debtor 1 and Debtor 2 only                       Statutory lien (such as tax lien, mechanic's lien)
  At least one of the debtors and another          Judgment lien from a lawsuit
  Check if this claim relates to a                 Other (including a right to offset)
       community debt

 Date debt was incurred         2018-04                     Last 4 digits of account number        0001


Official Form 106D                     Additional Page ofSchedule D: Creditors Who Have Claims Secured by Property                                   page 2 of 3
Software Copyright (c) 2020 CINGroup - www.cincompass.com
                Case 20-70178                   Doc 1       Filed 02/12/20 Entered 02/12/20 16:53:55                                    Desc Main
                                                             Document     Page 21 of 91

 Debtor 1 Leo M. Duty, II                                                                         Case number (if known)
             First Name                Middle Name                 Last Name
 Debtor 2 Michele K. Duty
             First Name                Middle Name                 Last Name




 Add the dollar value of your entries in Column A on this page. Write that number here:                        $382,610.48
 If this is the last page of your form, add the dollar value totals from all pages.
 Write that number here:                                                                                       $382,610.48

 Part 2:    List Others to Be Notified for a Debt That You Already Listed
 Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection agency is
 trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, if you have more
 than one creditor for any of the debts that you listed in Part 1, list the additional creditors here. If you do not have additional persons to be notified for any
 debts in Part 1, do not fill out or submit this page.




Official Form 106D                  Additional Page ofSchedule D: Creditors Who Have Claims Secured by Property                                              page 3 of 3
Software Copyright (c) 2020 CINGroup - www.cincompass.com
                       Case 20-70178              Doc 1           Filed 02/12/20 Entered 02/12/20 16:53:55                                          Desc Main
                                                                   Document     Page 22 of 91

      Fill in this information to identify your case:

 Debtor 1                   Leo M. Duty, II
                            First Name                       Middle Name                       Last Name

 Debtor 2                   Michele K. Duty
 (Spouse if, filing)        First Name                       Middle Name                      Last Name


 United States Bankruptcy Court for the:              WESTERN DISTRICT OF VIRGINIA, ROANOKE DIVISION

 Case number
 (if known)
                                                                                                                                                        Check if this is an
                                                                                                                                                         amended filing

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                   12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in Schedule
D: Creditors Who Have Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach
the Continuation Page to this page. If you have no information to report in a Part, do not file that Part. On the top of any additional pages, write your name and
case number (if known).
 Part 1:        List All of Your PRIORITY Unsecured Claims
 1.    Do any creditors have priority unsecured claims against you?
        No. Go to Part 2.
       Yes.
 2.    List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For each claim listed,
       identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and nonpriority amounts. As much as
       possible, list the claims in alphabetical order according to the creditor ’ s name. If you have more than two priority unsecured claims, fill out the Continuation Page of Part
       1. If more than one creditor holds a particular claim, list the other creditors in Part 3.
       (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)
                                                                                                                       Total claim          Priority              Nonpriority
                                                                                                                                            amount                amount
 2.1          Commonwealth of Kentucky                             Last 4 digits of account number         8739              $6,239.38             $6,239.38                    $0.00
              Priority Creditor's Name
              Withholding Tax Branch                               When was the debt incurred?
              PO Box 181
              Frankfort, KY 40602-0181
              Number Street City State Zip Code                    As of the date you file, the claim is: Check all that apply
        Who incurred the debt? Check one.                           Contingent
        Debtor 1 only                                              Unliquidated
         Debtor 2 only                                             Disputed
         Debtor 1 and Debtor 2 only                               Type of PRIORITY unsecured claim:

         At least one of the debtors and another                   Domestic support obligations
         Check if this claim is for a community debt              Taxes and certain other debts you owe the government
        Is the claim subject to offset?                             Claims for death or personal injury while you were intoxicated
        No                                                         Other. Specify
         Yes




Official Form 106 E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                                               Page 1 of 28
Software Copyright (c) 2020 CINGroup - www.cincompass.com                                                           G17158
                Case 20-70178                   Doc 1        Filed 02/12/20 Entered 02/12/20 16:53:55                               Desc Main
                                                              Document     Page 23 of 91

 Debtor 1
 Debtor 2 Duty, Leo M. II & Duty, Michele K.                                                         Case number (if known)

 2.2      Commonwealth of Kentucky                            Last 4 digits of account number      5778               $1,814.84     $1,814.84       $0.00
          Priority Creditor's Name
          Div. of Unemployment Insurance                      When was the debt incurred?
          PO Box 948
          Frankfort, KY 40602-0948
          Number Street City State Zip Code                   As of the date you file, the claim is: Check all that apply
       Who incurred the debt? Check one.                       Contingent
       Debtor 1 only                                          Unliquidated
        Debtor 2 only                                         Disputed
        Debtor 1 and Debtor 2 only                           Type of PRIORITY unsecured claim:

        At least one of the debtors and another               Domestic support obligations
        Check if this claim is for a community debt          Taxes and certain other debts you owe the government
       Is the claim subject to offset?                         Claims for death or personal injury while you were intoxicated
       No                                                     Other. Specify
        Yes

                                                                                                                    $180,703.7
 2.3      Internal Revenue Service                            Last 4 digits of account number                                8    $180,703.78       $0.00
          Priority Creditor's Name
                                                              When was the debt incurred?
          PO Box 219236
          Kansas City, MO 64121-9236
          Number Street City State Zip Code                   As of the date you file, the claim is: Check all that apply
       Who incurred the debt? Check one.                       Contingent
        Debtor 1 only                                         Unliquidated
        Debtor 2 only                                         Disputed
       Debtor 1 and Debtor 2 only                            Type of PRIORITY unsecured claim:

        At least one of the debtors and another               Domestic support obligations
        Check if this claim is for a community debt          Taxes and certain other debts you owe the government
       Is the claim subject to offset?                         Claims for death or personal injury while you were intoxicated
       No                                                     Other. Specify
        Yes

 2.4      Internal Revenue Service                            Last 4 digits of account number                       $11,813.84     $11,813.84       $0.00
          Priority Creditor's Name
                                                              When was the debt incurred?
          PO Box 219236
          Kansas City, MO 64121-9236
          Number Street City State Zip Code                   As of the date you file, the claim is: Check all that apply
       Who incurred the debt? Check one.                       Contingent
       Debtor 1 only                                          Unliquidated
        Debtor 2 only                                         Disputed
        Debtor 1 and Debtor 2 only                           Type of PRIORITY unsecured claim:

        At least one of the debtors and another               Domestic support obligations
        Check if this claim is for a community debt          Taxes and certain other debts you owe the government
       Is the claim subject to offset?                         Claims for death or personal injury while you were intoxicated
       No                                                     Other. Specify
        Yes




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 2 of 28
Software Copyright (c) 2020 CINGroup - www.cincompass.com
                Case 20-70178                   Doc 1        Filed 02/12/20 Entered 02/12/20 16:53:55                              Desc Main
                                                              Document     Page 24 of 91

 Debtor 1
 Debtor 2 Duty, Leo M. II & Duty, Michele K.                                                         Case number (if known)

 2.5      Russell County Treasurer                            Last 4 digits of account number                       $90,000.00    $90,000.00       $0.00
          Priority Creditor's Name
                                                              When was the debt incurred?
          137 Highland Dr
          Lebanon, VA 24266-7169
          Number Street City State Zip Code                   As of the date you file, the claim is: Check all that apply
       Who incurred the debt? Check one.                       Contingent
        Debtor 1 only                                         Unliquidated
        Debtor 2 only                                         Disputed
       Debtor 1 and Debtor 2 only                            Type of PRIORITY unsecured claim:

        At least one of the debtors and another               Domestic support obligations
        Check if this claim is for a community debt          Taxes and certain other debts you owe the government
       Is the claim subject to offset?                         Claims for death or personal injury while you were intoxicated
       No                                                     Other. Specify
        Yes

 2.6      Russell County Treasurer                            Last 4 digits of account number                         $2,605.00    $2,605.00       $0.00
          Priority Creditor's Name
                                                              When was the debt incurred?
          137 Highland Dr
          Lebanon, VA 24266-7169
          Number Street City State Zip Code                   As of the date you file, the claim is: Check all that apply
       Who incurred the debt? Check one.                       Contingent
       Debtor 1 only                                          Unliquidated
        Debtor 2 only                                         Disputed
        Debtor 1 and Debtor 2 only                           Type of PRIORITY unsecured claim:

        At least one of the debtors and another               Domestic support obligations
        Check if this claim is for a community debt          Taxes and certain other debts you owe the government
       Is the claim subject to offset?                         Claims for death or personal injury while you were intoxicated
       No                                                     Other. Specify
        Yes

 2.7      South Carolina                                      Last 4 digits of account number      1947               $4,211.27    $4,211.27       $0.00
          Priority Creditor's Name
          Dept of Employment and                              When was the debt incurred?
          Workforce
          1550 Gadsden St
          Columbia, SC 29201-2713
          Number Street City State Zip Code                   As of the date you file, the claim is: Check all that apply
       Who incurred the debt? Check one.                       Contingent
       Debtor 1 only                                          Unliquidated
        Debtor 2 only                                         Disputed
        Debtor 1 and Debtor 2 only                           Type of PRIORITY unsecured claim:

        At least one of the debtors and another               Domestic support obligations
        Check if this claim is for a community debt          Taxes and certain other debts you owe the government
       Is the claim subject to offset?                         Claims for death or personal injury while you were intoxicated
       No                                                     Other. Specify
        Yes




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                        Page 3 of 28
Software Copyright (c) 2020 CINGroup - www.cincompass.com
                Case 20-70178                   Doc 1        Filed 02/12/20 Entered 02/12/20 16:53:55                             Desc Main
                                                              Document     Page 25 of 91

 Debtor 1
 Debtor 2 Duty, Leo M. II & Duty, Michele K.                                                         Case number (if known)

 2.8      State of South Carolina                             Last 4 digits of account number      6033             $23,895.28   $23,895.28       $0.00
          Priority Creditor's Name
                                                              When was the debt incurred?
          PO Box 2535
          Columbia, SC 29202-2535
          Number Street City State Zip Code                   As of the date you file, the claim is: Check all that apply
       Who incurred the debt? Check one.                       Contingent
       Debtor 1 only                                          Unliquidated
        Debtor 2 only                                         Disputed
        Debtor 1 and Debtor 2 only                           Type of PRIORITY unsecured claim:

        At least one of the debtors and another               Domestic support obligations
        Check if this claim is for a community debt          Taxes and certain other debts you owe the government
       Is the claim subject to offset?                         Claims for death or personal injury while you were intoxicated
       No                                                     Other. Specify
        Yes

 2.9      Town of Lebanon                                     Last 4 digits of account number                       $12,050.00   $12,050.00       $0.00
          Priority Creditor's Name
                                                              When was the debt incurred?
          405 W Main St
          Lebanon, VA 24266-4058
          Number Street City State Zip Code                   As of the date you file, the claim is: Check all that apply
       Who incurred the debt? Check one.                       Contingent
        Debtor 1 only                                         Unliquidated
       Debtor 2 only                                          Disputed
        Debtor 1 and Debtor 2 only                           Type of PRIORITY unsecured claim:

        At least one of the debtors and another               Domestic support obligations
        Check if this claim is for a community debt          Taxes and certain other debts you owe the government
       Is the claim subject to offset?                         Claims for death or personal injury while you were intoxicated
       No                                                     Other. Specify
        Yes

 2.1
 0        United States Treasury                              Last 4 digits of account number                       $13,000.00   $13,000.00       $0.00
          Priority Creditor's Name
                                                              When was the debt incurred?
          PO Box 806532
          Cincinnati, OH 45280-6532
          Number Street City State Zip Code                   As of the date you file, the claim is: Check all that apply
       Who incurred the debt? Check one.                       Contingent
        Debtor 1 only                                         Unliquidated
       Debtor 2 only                                          Disputed
        Debtor 1 and Debtor 2 only                           Type of PRIORITY unsecured claim:

        At least one of the debtors and another               Domestic support obligations
        Check if this claim is for a community debt          Taxes and certain other debts you owe the government
       Is the claim subject to offset?                         Claims for death or personal injury while you were intoxicated
       No                                                     Other. Specify
        Yes




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 4 of 28
Software Copyright (c) 2020 CINGroup - www.cincompass.com
                Case 20-70178                   Doc 1        Filed 02/12/20 Entered 02/12/20 16:53:55                              Desc Main
                                                              Document     Page 26 of 91

 Debtor 1
 Debtor 2 Duty, Leo M. II & Duty, Michele K.                                                         Case number (if known)

 2.1
 1        Virginia Department of Taxation                     Last 4 digits of account number                         $3,264.77    $3,264.77       $0.00
          Priority Creditor's Name
          Office of Compliance                                When was the debt incurred?
          PO Box 27407
          Richmond, VA 23261-7407
          Number Street City State Zip Code                   As of the date you file, the claim is: Check all that apply
       Who incurred the debt? Check one.                       Contingent
       Debtor 1 only                                          Unliquidated
        Debtor 2 only                                         Disputed
        Debtor 1 and Debtor 2 only                           Type of PRIORITY unsecured claim:

        At least one of the debtors and another               Domestic support obligations
        Check if this claim is for a community debt          Taxes and certain other debts you owe the government
       Is the claim subject to offset?                         Claims for death or personal injury while you were intoxicated
       No                                                     Other. Specify
        Yes

 2.1
 2        Virginia Dept of Taxation                           Last 4 digits of account number                       $30,262.47    $30,262.47       $0.00
          Priority Creditor's Name
          Office of Compliance                                When was the debt incurred?
          PO Box 27407
          Richmond, VA 23261-7407
          Number Street City State Zip Code                   As of the date you file, the claim is: Check all that apply
       Who incurred the debt? Check one.                       Contingent
       Debtor 1 only                                          Unliquidated
        Debtor 2 only                                         Disputed
        Debtor 1 and Debtor 2 only                           Type of PRIORITY unsecured claim:

        At least one of the debtors and another               Domestic support obligations
        Check if this claim is for a community debt          Taxes and certain other debts you owe the government
       Is the claim subject to offset?                         Claims for death or personal injury while you were intoxicated
       No                                                     Other. Specify
        Yes

 2.1
 3        Virginia Dept Of Taxation                           Last 4 digits of account number                       $10,500.00    $10,500.00       $0.00
          Priority Creditor's Name
                                                              When was the debt incurred?
          PO Box 27407
          Richmond, VA 23261-7407
          Number Street City State Zip Code                   As of the date you file, the claim is: Check all that apply
       Who incurred the debt? Check one.                       Contingent
        Debtor 1 only                                         Unliquidated
       Debtor 2 only                                          Disputed
        Debtor 1 and Debtor 2 only                           Type of PRIORITY unsecured claim:

        At least one of the debtors and another               Domestic support obligations
        Check if this claim is for a community debt          Taxes and certain other debts you owe the government
       Is the claim subject to offset?                         Claims for death or personal injury while you were intoxicated
       No                                                     Other. Specify
        Yes




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                        Page 5 of 28
Software Copyright (c) 2020 CINGroup - www.cincompass.com
                  Case 20-70178                   Doc 1          Filed 02/12/20 Entered 02/12/20 16:53:55                                           Desc Main
                                                                  Document     Page 27 of 91

 Debtor 1
 Debtor 2 Duty, Leo M. II & Duty, Michele K.                                                              Case number (if known)

 2.1        Virginia Employment
 4          Commission                                            Last 4 digits of account number                           $7,500.00              $7,500.00                   $0.00
            Priority Creditor's Name
                                                                  When was the debt incurred?
            PO Box 27592
            Richmond, VA 23261-7592
            Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
        Who incurred the debt? Check one.                          Contingent
        Debtor 1 only                                             Unliquidated
         Debtor 2 only                                            Disputed
         Debtor 1 and Debtor 2 only                              Type of PRIORITY unsecured claim:

         At least one of the debtors and another                  Domestic support obligations
         Check if this claim is for a community debt             Taxes and certain other debts you owe the government
        Is the claim subject to offset?                            Claims for death or personal injury while you were intoxicated
        No                                                        Other. Specify
         Yes

 2.1
 5          Washington County Treasurer                           Last 4 digits of account number                             $971.38                $971.38                   $0.00
            Priority Creditor's Name
                                                                  When was the debt incurred?
            1 Government Center Way Ste B
            Abingdon, VA 24210-8484
            Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
        Who incurred the debt? Check one.                          Contingent
        Debtor 1 only                                             Unliquidated
         Debtor 2 only                                            Disputed
         Debtor 1 and Debtor 2 only                              Type of PRIORITY unsecured claim:

         At least one of the debtors and another                  Domestic support obligations
         Check if this claim is for a community debt             Taxes and certain other debts you owe the government
        Is the claim subject to offset?                            Claims for death or personal injury while you were intoxicated
        No                                                        Other. Specify
         Yes

 Part 2:       List All of Your NONPRIORITY Unsecured Claims
 3.    Do any creditors have nonpriority unsecured claims against you?

        No. You have nothing to report in this part. Submit this form to the court with your other schedules.
       Yes.
 4.    List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one nonpriority
       unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. If more
       than one creditor holds a particular claim, list the other creditors in Part 3.If you have more than three nonpriority unsecured claims fill out the Continuation Page of Part
       2.
                                                                                                                                                            Total claim




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                                 Page 6 of 28
Software Copyright (c) 2020 CINGroup - www.cincompass.com
                Case 20-70178                   Doc 1        Filed 02/12/20 Entered 02/12/20 16:53:55                                      Desc Main
                                                              Document     Page 28 of 91

 Debtor 1
 Debtor 2 Duty, Leo M. II & Duty, Michele K.                                                        Case number (if known)

 4.1      Accident Fund                                         Last 4 digits of account number       0103                                         $10,000.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          PO Box 77000
          Detroit, MI 48277-2000
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
           Debtor 2 only                                        Unliquidated
          Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Possible Personal Guarantee


 4.2      AFS/IBEX                                              Last 4 digits of account number       8263                                             $1,878.99
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          PO Box 224528
          Dallas, TX 75222-4528
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
           Debtor 2 only                                        Unliquidated
          Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Possible Personal Guarantee


 4.3      Airgas                                                Last 4 digits of account number       6944                                             $1,616.67
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          PO Box 734672
          Dallas, TX 75201
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
           Debtor 2 only                                        Unliquidated
          Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Possible Personal Guarantee




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 7 of 28
Software Copyright (c) 2020 CINGroup - www.cincompass.com
                Case 20-70178                   Doc 1        Filed 02/12/20 Entered 02/12/20 16:53:55                                      Desc Main
                                                              Document     Page 29 of 91

 Debtor 1
 Debtor 2 Duty, Leo M. II & Duty, Michele K.                                                        Case number (if known)

 4.4      Amur Equipment Finance                                Last 4 digits of account number       unts                                                $1.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          308 N Locust St
          Grand Island, NE 68801-5969
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
           Debtor 2 only                                        Unliquidated
          Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Possible Personal Guarantee


 4.5      Anthem BCBS                                           Last 4 digits of account number       0048                                         $11,547.14
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          PO Box 27401
          Richmond, VA 23279-7401
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
           Debtor 2 only                                        Unliquidated
          Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Possible Personal Guarantee


 4.6      Aramark                                               Last 4 digits of account number       4943                                         $11,118.72
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          PO Box 28050
          New York, NY 10087-8050
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
           Debtor 2 only                                        Unliquidated
          Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Possible Personal Guarantee




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 8 of 28
Software Copyright (c) 2020 CINGroup - www.cincompass.com
                Case 20-70178                   Doc 1        Filed 02/12/20 Entered 02/12/20 16:53:55                                      Desc Main
                                                              Document     Page 30 of 91

 Debtor 1
 Debtor 2 Duty, Leo M. II & Duty, Michele K.                                                        Case number (if known)

 4.7      Balboa Capital Corpora                                Last 4 digits of account number       9001                                        $219,606.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?           2016-03
          2010 Main St Ste 1100
          Irvine, CA 92614-8250
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                         Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Possible Personal Guarantee


 4.8      Balboa Capital Corpora                                Last 4 digits of account number       9004                                         $79,818.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?           2017-01
          2010 Main St Ste 1100
          Irvine, CA 92614-8250
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                         Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Possible Personal Guarantee


 4.9      Balboa Capital Corpora                                Last 4 digits of account number       9003                                         $16,970.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?           2016-08
          2010 Main St Ste 1100
          Irvine, CA 92614-8250
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                         Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Possible Pesonal Guarantee




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 9 of 28
Software Copyright (c) 2020 CINGroup - www.cincompass.com
                Case 20-70178                   Doc 1        Filed 02/12/20 Entered 02/12/20 16:53:55                                      Desc Main
                                                              Document     Page 31 of 91

 Debtor 1
 Debtor 2 Duty, Leo M. II & Duty, Michele K.                                                        Case number (if known)

 4.10     Ballad Health                                         Last 4 digits of account number       ccts                                              $477.43
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          PO Box 8117
          Johnson City, TN 37601-0810
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
           Debtor 2 only                                        Unliquidated
          Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify

 4.11     BB&T                                                  Last 4 digits of account number       4496                                             $4,694.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?           2011-11
          PO Box 1847
          Wilson, NC 27894-1847
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
           Debtor 2 only                                        Unliquidated
          Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Revolving account


 4.12     BB&T                                                  Last 4 digits of account number       0003                                         $74,345.11
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          PO Box 580050
          Charlotte, NC 28258-0050
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                         Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Possible Personal Guarantee




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 10 of 28
Software Copyright (c) 2020 CINGroup - www.cincompass.com
                Case 20-70178                   Doc 1        Filed 02/12/20 Entered 02/12/20 16:53:55                                      Desc Main
                                                              Document     Page 32 of 91

 Debtor 1
 Debtor 2 Duty, Leo M. II & Duty, Michele K.                                                        Case number (if known)

 4.13     BB&T                                                  Last 4 digits of account number       0002                                        $211,520.34
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          PO Box 580050
          Charlotte, NC 28258-0050
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                         Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Possible Personal Guarantee


 4.14     BB&T                                                  Last 4 digits of account number       8475                                             $4,830.85
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          PO Box 2322
          Lumberton, NC 28359-2322
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
           Debtor 2 only                                        Unliquidated
          Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Possible Personal Guarantee


 4.15     Blue Beacon                                           Last 4 digits of account number       7258                                             $1,210.34
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          PO Box 846
          Salina, KS 67401
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
           Debtor 2 only                                        Unliquidated
          Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Possible Personal Guarantee




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 11 of 28
Software Copyright (c) 2020 CINGroup - www.cincompass.com
                Case 20-70178                   Doc 1        Filed 02/12/20 Entered 02/12/20 16:53:55                                      Desc Main
                                                              Document     Page 33 of 91

 Debtor 1
 Debtor 2 Duty, Leo M. II & Duty, Michele K.                                                        Case number (if known)

 4.16     BMO                                                   Last 4 digits of account number       unts                                        $205,763.16
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          PO Box 71951
          Chicago, IL 60694-1951
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
           Debtor 2 only                                        Unliquidated
          Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Possible Personal Guarantee


 4.17     Bristol Regional Medical Center                       Last 4 digits of account number                                                         $750.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          1 Medical Park Blvd
          Bristol, TN 37620-7430
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                         Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify

 4.18     Campbell Printing                                     Last 4 digits of account number                                                        $1,584.78
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          PO Box 1541
          Lebanon, VA 24266-1541
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
           Debtor 2 only                                        Unliquidated
          Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Possible Personal Guarantee




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 12 of 28
Software Copyright (c) 2020 CINGroup - www.cincompass.com
                Case 20-70178                   Doc 1        Filed 02/12/20 Entered 02/12/20 16:53:55                                      Desc Main
                                                              Document     Page 34 of 91

 Debtor 1
 Debtor 2 Duty, Leo M. II & Duty, Michele K.                                                        Case number (if known)

 4.19     Can Capital Asset Servicing, Inc.                     Last 4 digits of account number       1694                                        $106,596.50
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          2015 Vaughn Rd NW
          Kennesaw, GA 30144-7801
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                         Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      possible Personal Guaranatee


 4.20     Cap1/cabelas                                          Last 4 digits of account number       9959                                             $6,192.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?           2012-12
          4800 NW 1st St
          Lincoln, NE 68521-4463
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
           Debtor 2 only                                        Unliquidated
          Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Revolving account


 4.21     Carter Cat                                            Last 4 digits of account number       7964                                         $30,000.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          PO Box 751053
          Charlotte, NC 28275-1053
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
           Debtor 2 only                                        Unliquidated
          Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Possible Personal Guarantee




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 13 of 28
Software Copyright (c) 2020 CINGroup - www.cincompass.com
                Case 20-70178                   Doc 1        Filed 02/12/20 Entered 02/12/20 16:53:55                                      Desc Main
                                                              Document     Page 35 of 91

 Debtor 1
 Debtor 2 Duty, Leo M. II & Duty, Michele K.                                                        Case number (if known)

 4.22     Chase                                                 Last 4 digits of account number       5102                                             $2,771.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          PO Box 1423
          Charlotte, NC 28201-1423
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
           Debtor 2 only                                        Unliquidated
          Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify

 4.23     CLC Lodging                                           Last 4 digits of account number       8947                                             $1,173.75
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          8111 E 32nd St N Ste 300
          Wichita, KS 67226-2619
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
           Debtor 2 only                                        Unliquidated
          Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Possible Personal Guarantee


 4.24     Comdata Inc.                                          Last 4 digits of account number       6862                                             $2,801.11
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          5301 Maryland Way
          Brentwood, TN 37027-5595
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                         Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Possible Personal Guarantee




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 14 of 28
Software Copyright (c) 2020 CINGroup - www.cincompass.com
                Case 20-70178                   Doc 1        Filed 02/12/20 Entered 02/12/20 16:53:55                                      Desc Main
                                                              Document     Page 36 of 91

 Debtor 1
 Debtor 2 Duty, Leo M. II & Duty, Michele K.                                                        Case number (if known)

          De Lage Landen Financial
 4.25     Services, Inc.                                        Last 4 digits of account number                                                   $295,872.50
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          1111 Old Eagle School Rd
          Wayne, PA 19087-1453
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
           Debtor 2 only                                        Unliquidated
          Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Possible Personal Guarantee


 4.26     Discover Fin Svcs LLC                                 Last 4 digits of account number       5070                                         $13,859.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?           2009-02
          PO Box 15316
          Wilmington, DE 19850-5316
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
           Debtor 2 only                                        Unliquidated
          Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Revolving account


 4.27     DLL                                                   Last 4 digits of account number                                                            $1.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          1111 Old Eagle Rd
          Wayne, PA 19080
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
           Debtor 2 only                                        Unliquidated
          Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Possible Personal Guarantee




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 15 of 28
Software Copyright (c) 2020 CINGroup - www.cincompass.com
                Case 20-70178                   Doc 1        Filed 02/12/20 Entered 02/12/20 16:53:55                                      Desc Main
                                                              Document     Page 37 of 91

 Debtor 1
 Debtor 2 Duty, Leo M. II & Duty, Michele K.                                                        Case number (if known)

 4.28     DMV                                                   Last 4 digits of account number                                                         $967.68
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          PO Box 27412
          Richmond, VA 23269-7412
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                         Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Possible Personal Guarantee


 4.29     First Sentinel Bank                                   Last 4 digits of account number                                                    $25,000.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          12678 George C Perry Hwy
          Lebanon, VA 24266
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
           Debtor 2 only                                        Unliquidated
          Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Possible Personal Guarantee


 4.30     Fitzgerald Peterbilt                                  Last 4 digits of account number       2071                                              $586.10
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          PO Box 489
          Cookeville, TN 38503-0489
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
           Debtor 2 only                                        Unliquidated
          Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Possible Personal Guarantee




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 16 of 28
Software Copyright (c) 2020 CINGroup - www.cincompass.com
                Case 20-70178                   Doc 1        Filed 02/12/20 Entered 02/12/20 16:53:55                                      Desc Main
                                                              Document     Page 38 of 91

 Debtor 1
 Debtor 2 Duty, Leo M. II & Duty, Michele K.                                                        Case number (if known)

 4.31     Fleet Pride                                           Last 4 digits of account number       2250                                             $7,707.43
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          PO Box 847118
          Dallas, TX 75284-7118
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
           Debtor 2 only                                        Unliquidated
          Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Possible Personal Guarantee


 4.32     FMS, INC.                                             Last 4 digits of account number                                                         $843.64
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          PO Box 707600
          Tulsa, OK 74170-7600
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                         Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Possible Personal Guarantee


 4.33     Fundbox                                               Last 4 digits of account number                                                        $8,814.26
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          300 Montgomery St
          San Francisco, CA 94104-1902
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
           Debtor 2 only                                        Unliquidated
          Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Possible Personal Guarantee




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 17 of 28
Software Copyright (c) 2020 CINGroup - www.cincompass.com
                Case 20-70178                   Doc 1        Filed 02/12/20 Entered 02/12/20 16:53:55                                      Desc Main
                                                              Document     Page 39 of 91

 Debtor 1
 Debtor 2 Duty, Leo M. II & Duty, Michele K.                                                        Case number (if known)

 4.34     Greenberg Law Firm                                    Last 4 digits of account number                                                    $29,393.71
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          PO Box 240
          Roanoke, VA 24002-0240
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                         Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Possible Personal Guarantee


 4.35     Hitachi Capital                                       Last 4 digits of account number                                                            $1.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          800 Connecticut Ave Fl 4
          Norwalk, CT 06854-1631
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
           Debtor 2 only                                        Unliquidated
          Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Possible Personal Guarantee


 4.36     Interstate Batteries                                  Last 4 digits of account number                                                         $310.02
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          457 Enterprise Dr
          Gassaway, WV 26624-7889
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
           Debtor 2 only                                        Unliquidated
          Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Possible Personal Guarantee




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 18 of 28
Software Copyright (c) 2020 CINGroup - www.cincompass.com
                Case 20-70178                   Doc 1        Filed 02/12/20 Entered 02/12/20 16:53:55                                      Desc Main
                                                              Document     Page 40 of 91

 Debtor 1
 Debtor 2 Duty, Leo M. II & Duty, Michele K.                                                        Case number (if known)

 4.37     J & J Truck Sales                                     Last 4 digits of account number                                                        $1,500.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          7441 Dry Fork Rd
          Dry Fork, VA 24549-4113
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
           Debtor 2 only                                        Unliquidated
          Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Possible Personal Guarantee


 4.38     Kimberly Payne                                        Last 4 digits of account number                                                    $75,000.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          1010 Delafield Rd
          Pittsburgh, PA 15215-1802
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
           Debtor 2 only                                        Unliquidated
          Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Possible Personal Guarantee


 4.39     King's Tire                                           Last 4 digits of account number       7962                                         $27,000.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          PO Box 3511
          Bluefield, WV 24701
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
           Debtor 2 only                                        Unliquidated
          Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Possible Personal Guarantee




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 19 of 28
Software Copyright (c) 2020 CINGroup - www.cincompass.com
                Case 20-70178                   Doc 1        Filed 02/12/20 Entered 02/12/20 16:53:55                                      Desc Main
                                                              Document     Page 41 of 91

 Debtor 1
 Debtor 2 Duty, Leo M. II & Duty, Michele K.                                                        Case number (if known)

 4.40     Lusk Disposal                                         Last 4 digits of account number       2294                                              $600.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          PO Box 300
          Bluefield, WV 24701-0300
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                         Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Possible Pesonal Guarantee


 4.41     Mack Financial                                        Last 4 digits of account number                                                            $1.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          PO Box 26131
          Greensboro, NC 27402-6131
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
           Debtor 2 only                                        Unliquidated
          Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Possible Personal Guarantee


 4.42     McFaddin Insurance                                    Last 4 digits of account number       7938                                             $6,000.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          PO Box 1800
          Honaker, VA 24260-1800
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
           Debtor 2 only                                        Unliquidated
          Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Possible Personal Guarantee




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 20 of 28
Software Copyright (c) 2020 CINGroup - www.cincompass.com
                Case 20-70178                   Doc 1        Filed 02/12/20 Entered 02/12/20 16:53:55                                      Desc Main
                                                              Document     Page 42 of 91

 Debtor 1
 Debtor 2 Duty, Leo M. II & Duty, Michele K.                                                        Case number (if known)

 4.43     Meade Tractor                                         Last 4 digits of account number       2128                                         $10,972.34
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          2000 Tri Cities Xing
          Kingsport, TN 37663-4804
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
           Debtor 2 only                                        Unliquidated
          Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Possible Personal Guarantee


          People's United Equipment
 4.44     Finance                                               Last 4 digits of account number                                                            $1.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          10715 David Taylor Dr Ste 550
          Charlotte, NC 28262-1286
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
           Debtor 2 only                                        Unliquidated
          Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Possible Personal Guarantee


 4.45     PMI Lubricants                                        Last 4 digits of account number       7064                                              $842.62
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          PO Box 11966
          Roanoke, VA 24022-1966
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
           Debtor 2 only                                        Unliquidated
          Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Possible Personal Guarantee




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 21 of 28
Software Copyright (c) 2020 CINGroup - www.cincompass.com
                Case 20-70178                   Doc 1        Filed 02/12/20 Entered 02/12/20 16:53:55                                      Desc Main
                                                              Document     Page 43 of 91

 Debtor 1
 Debtor 2 Duty, Leo M. II & Duty, Michele K.                                                        Case number (if known)

 4.46     PNC EQUIPMENT                                         Last 4 digits of account number       4809                                        $201,079.34
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          PO BOX 2438
          Newark, NJ 07101
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
           Debtor 2 only                                        Unliquidated
          Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Possible Personal Guarantee


 4.47     Point Broadband                                       Last 4 digits of account number       0432                                              $131.55
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          PO Box 830677
          Birmingham, AL 35283-0677
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                         Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Possible Personal Guarantee


 4.48     Progressive Insurance Co.                             Last 4 digits of account number       7320                                         $27,158.40
          Nonpriority Creditor's Name
          Processing Center - 27                                When was the debt incurred?
          PO Box 55126
          Boston, MA 02205-5126
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
           Debtor 2 only                                        Unliquidated
          Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Possible Personal Guarantee




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 22 of 28
Software Copyright (c) 2020 CINGroup - www.cincompass.com
                Case 20-70178                   Doc 1        Filed 02/12/20 Entered 02/12/20 16:53:55                                      Desc Main
                                                              Document     Page 44 of 91

 Debtor 1
 Debtor 2 Duty, Leo M. II & Duty, Michele K.                                                        Case number (if known)

 4.49     Russell County Hospital                               Last 4 digits of account number       1665                                              $450.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?           2019-05
          311 Princeton Rd
          Johnson City, TN 37601-2026
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                         Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Open account


 4.50     Septic Inc.                                           Last 4 digits of account number                                                         $187.50
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          4044 Greenbrier Rd
          Haysi, VA 24256-5558
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
           Debtor 2 only                                        Unliquidated
          Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Possible Personal Guarantee


 4.51     Sumitomo Mitsui                                       Last 4 digits of account number                                                            $1.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          666 3rd Ave Fl 8
          New York, NY 10017-4033
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
           Debtor 2 only                                        Unliquidated
          Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Possible Personal Guarantee




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 23 of 28
Software Copyright (c) 2020 CINGroup - www.cincompass.com
                Case 20-70178                   Doc 1        Filed 02/12/20 Entered 02/12/20 16:53:55                                      Desc Main
                                                              Document     Page 45 of 91

 Debtor 1
 Debtor 2 Duty, Leo M. II & Duty, Michele K.                                                        Case number (if known)

 4.52     Syncb/belk                                            Last 4 digits of account number       1215                                             $1,702.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?           2013-08
          PO Box 965028
          Orlando, FL 32896-5028
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                         Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Revolving account


          Taxing Authority Consulting
 4.53     Services PC                                           Last 4 digits of account number       4719                                        $112,573.02
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          PO Box 31800
          Henrico, VA 23294-1800
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                         Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Possible Personal Guarantee


          Taxing Authority Consulting
 4.54     Services PC                                           Last 4 digits of account number       4720                                             $3,310.86
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          PO Box 31800
          Henrico, VA 23294-1800
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                         Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Possible Personal Guarantee




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 24 of 28
Software Copyright (c) 2020 CINGroup - www.cincompass.com
                Case 20-70178                   Doc 1        Filed 02/12/20 Entered 02/12/20 16:53:55                                      Desc Main
                                                              Document     Page 46 of 91

 Debtor 1
 Debtor 2 Duty, Leo M. II & Duty, Michele K.                                                        Case number (if known)

 4.55     Thrower Blanton & Associates                          Last 4 digits of account number       1424                                             $6,837.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          612 Trent St NE
          Norton, VA 24273-1532
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                         Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Possible Personal Guarantee


 4.56     Truck Pro                                             Last 4 digits of account number       D001                                             $3,046.55
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          29787 Network Pl
          Chicago, IL 60673-1297
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
           Debtor 2 only                                        Unliquidated
          Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Possible Personal Guarantee


 4.57     Wal Mart                                              Last 4 digits of account number       2552                                              $843.64
          Nonpriority Creditor's Name
          Payment Recovery Services                             When was the debt incurred?
          PO Box 30184
          Tampa, FL 33630-3184
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
           Debtor 2 only                                        Unliquidated
          Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Possible Personal Guarantee




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 25 of 28
Software Copyright (c) 2020 CINGroup - www.cincompass.com
                Case 20-70178                   Doc 1        Filed 02/12/20 Entered 02/12/20 16:53:55                                      Desc Main
                                                              Document     Page 47 of 91

 Debtor 1
 Debtor 2 Duty, Leo M. II & Duty, Michele K.                                                        Case number (if known)

 4.58      Wells Fargo Dealer Services                          Last 4 digits of account number       2545                                                 $3,500.00
           Nonpriority Creditor's Name
                                                                When was the debt incurred?
           PO Box 25341
           Santa Ana, CA 92799-5341
           Number Street City State Zip Code                    As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.
            Debtor 1 only                                       Contingent
            Debtor 2 only                                       Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
            At least one of the debtors and another            Type of NONPRIORITY unsecured claim:

            Check if this claim is for a community              Student loans
           debt                                                  Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                      report as priority claims

           No                                                   Debts to pension or profit-sharing plans, and other similar debts
            Yes                                                Other. Specify

 4.59      Wolford Bros. Insurance                              Last 4 digits of account number       ccts                                                $20,000.00
           Nonpriority Creditor's Name
                                                                When was the debt incurred?
           3201 Bristol Hwy
           Johnson City, TN 37601-1565
           Number Street City State Zip Code                    As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.
            Debtor 1 only                                       Contingent
            Debtor 2 only                                       Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
            At least one of the debtors and another            Type of NONPRIORITY unsecured claim:

            Check if this claim is for a community              Student loans
           debt                                                  Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                      report as priority claims

           No                                                   Debts to pension or profit-sharing plans, and other similar debts
            Yes                                                Other. Specify      Possible Personal Guarantee


 4.60      Worldwide Equipment                                  Last 4 digits of account number       G674                                                 $2,147.18
           Nonpriority Creditor's Name
                                                                When was the debt incurred?
           73 We Dr
           Prestonsburg, KY 41653-8799
           Number Street City State Zip Code                    As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.
            Debtor 1 only                                       Contingent
            Debtor 2 only                                       Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
            At least one of the debtors and another            Type of NONPRIORITY unsecured claim:

            Check if this claim is for a community              Student loans
           debt                                                  Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                      report as priority claims
           No                                                   Debts to pension or profit-sharing plans, and other similar debts
            Yes                                                Other. Specify      Possible Personal Guarantee

 Part 3:     List Others to Be Notified About a Debt That You Already Listed
5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a collection agency
   is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you
   have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional persons to be
   notified for any debts in Parts 1 or 2, do not fill out or submit this page.

Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                                      Page 26 of 28
Software Copyright (c) 2020 CINGroup - www.cincompass.com
                Case 20-70178                   Doc 1         Filed 02/12/20 Entered 02/12/20 16:53:55                                      Desc Main
                                                               Document     Page 48 of 91

 Debtor 1
 Debtor 2 Duty, Leo M. II & Duty, Michele K.                                                         Case number (if known)

 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Barr Credit Service                                        Line 4.23 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 5151 E Broadway Blvd Ste 800                                                                      Part 2: Creditors with Nonpriority Unsecured Claims
 Tucson, AZ 85711-3775
                                                            Last 4 digits of account number                  8947
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Brown & Joseph LLC                                         Line 4.30 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 PO Box 59838                                                                                      Part 2: Creditors with Nonpriority Unsecured Claims
 Schaumburg, IL 60159-0838
                                                            Last 4 digits of account number                  2071
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Jonathan Neil & Assoc.                                     Line 4.24 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 18321 Ventura Blvd Ste 1000                                                                       Part 2: Creditors with Nonpriority Unsecured Claims
 Tarzana, CA 91356-4255
                                                            Last 4 digits of account number                  6862
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 MCOT, Inc.                                                 Line 4.10 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 2004 American Way Ste 101                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
 Kingsport, TN 37660-5892
                                                            Last 4 digits of account number                  ccts
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 RMS                                                        Line 4.5 of (Check one):                 Part 1: Creditors with Priority Unsecured Claims
 PO Box 19646                                                                                      Part 2: Creditors with Nonpriority Unsecured Claims
 Minneapolis, MN 55419-0646
                                                            Last 4 digits of account number                  0048
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Simon & Simon                                              Line 4.38 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 1818 Morlcet St                                                                                   Part 2: Creditors with Nonpriority Unsecured Claims
 Philadelphia, PA 19019
                                                            Last 4 digits of account number

 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Smith Debnam                                               Line 4.25 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 PO Box 176010                                                                                     Part 2: Creditors with Nonpriority Unsecured Claims
 Raleigh, NC 27619-6010
                                                            Last 4 digits of account number

 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Vincent Aubrey                                             Line 4.19 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 12 Powder Springs St Ste 240                                                                      Part 2: Creditors with Nonpriority Unsecured Claims
 Marietta, GA 30064-7205
                                                            Last 4 digits of account number                  1694
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Wakefield & Associates                                     Line 4.49 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 PO Box 50250                                                                                      Part 2: Creditors with Nonpriority Unsecured Claims
 Knoxville, TN 37950-0250
                                                            Last 4 digits of account number                  1665
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Wayne & Taylor Moseley                                     Line 4.35 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 General Financial                                                                                 Part 2: Creditors with Nonpriority Unsecured Claims
 618 E South St Fl 5
 Orlando, FL 32801-2986
                                                            Last 4 digits of account number


 Part 4:     Add the Amounts for Each Type of Unsecured Claim
6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each
   type of unsecured claim.

                                                                                                                           Total Claim
                        6a.   Domestic support obligations                                             6a.       $                           0.00
 Total claims

Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 27 of 28
Software Copyright (c) 2020 CINGroup - www.cincompass.com
                Case 20-70178                    Doc 1         Filed 02/12/20 Entered 02/12/20 16:53:55                                  Desc Main
                                                                Document     Page 49 of 91

 Debtor 1
 Debtor 2 Duty, Leo M. II & Duty, Michele K.                                                            Case number (if known)

 from Part 1            6b.   Taxes and certain other debts you owe the government                        6b.     $               398,832.01
                        6c.   Claims for death or personal injury while you were intoxicated              6c.     $                     0.00
                        6d.   Other. Add all other priority unsecured claims. Write that amount here.     6d.     $                     0.00

                        6e.   Total Priority. Add lines 6a through 6d.                                    6e.     $               398,832.01

                                                                                                                           Total Claim
                        6f.   Student loans                                                               6f.     $                      0.00
 Total claims
 from Part 2            6g.   Obligations arising out of a separation agreement or divorce that
                              you did not report as priority claims                                       6g.     $                      0.00
                        6h.   Debts to pension or profit-sharing plans, and other similar debts           6h.     $                      0.00
                        6i.   Other. Add all other nonpriority unsecured claims. Write that amount        6i.
                              here.                                                                               $              1,895,508.23

                        6j.   Total Nonpriority. Add lines 6f through 6i.                                 6j.     $              1,895,508.23




Official Form 106 E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 28 of 28
Software Copyright (c) 2020 CINGroup - www.cincompass.com
                       Case 20-70178               Doc 1           Filed 02/12/20 Entered 02/12/20 16:53:55                            Desc Main
                                                                    Document     Page 50 of 91

              Fill in this information to identify your case:

 Debtor 1                  Leo M. Duty, II
                           First Name                         Middle Name              Last Name

 Debtor 2                  Michele K. Duty
 (Spouse if, filing)       First Name                         Middle Name              Last Name


 United States Bankruptcy Court for the:               WESTERN DISTRICT OF VIRGINIA, ROANOKE DIVISION

 Case number
 (if known)
                                                                                                                                             Check if this is an
                                                                                                                                              amended filing



Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                          12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

1.      Do you have any executory contracts or unexpired leases?
        No. Check this box and file this form with the court with your other schedules.      You have nothing else to report on this form.
         Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B:Property (Official Form 106 A/B).
2.      List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
        example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts and
        unexpired leases.


         Person or company with whom you have the contract or lease                      State what the contract or lease is for
                           Name, Number, Street, City, State and ZIP Code
  2.1
           Name


           Number        Street

           City                                     State                   ZIP Code
  2.2
           Name


           Number        Street

           City                                     State                   ZIP Code
  2.3
           Name


           Number        Street

           City                                     State                   ZIP Code
  2.4
           Name


           Number        Street

           City                                     State                   ZIP Code
  2.5
           Name


           Number        Street

           City                                     State                   ZIP Code




Official Form 106G                                 Schedule G: Executory Contracts and Unexpired Leases                                                      Page 1 of 1
Software Copyright (c) 2020 CINGroup - www.cincompass.com
                       Case 20-70178                 Doc 1           Filed 02/12/20 Entered 02/12/20 16:53:55                 Desc Main
                                                                      Document     Page 51 of 91

              Fill in this information to identify your case:

 Debtor 1                   Leo M. Duty, II
                            First Name                           Middle Name       Last Name

 Debtor 2                   Michele K. Duty
 (Spouse if, filing)        First Name                           Middle Name       Last Name


 United States Bankruptcy Court for the:                 WESTERN DISTRICT OF VIRGINIA, ROANOKE DIVISION

 Case number
 (if known)
                                                                                                                                 Check if this is an
                                                                                                                                  amended filing


Official Form 106H
Schedule H: Your Codebtors                                                                                                                        12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married people
are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page, fill it out,
and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write your name and
case number (if known). Answer every question.

       1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.

      No
       Yes
       2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include Arizona,
       California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

      No. Go to line 3.
       Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?

   3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person shown in
      line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Official Form
      106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D, Schedule E/F, or Schedule G to fill out
      Column 2.

                Column 1: Your codebtor                                                                Column 2: The creditor to whom you owe the debt
                Name, Number, Street, City, State and ZIP Code                                         Check all schedules that apply:

    3.1                                                                                                 Schedule D, line
                 Name
                                                                                                        Schedule E/F, line
                                                                                                        Schedule G, line
                 Number            Street
                 City                                    State                      ZIP Code




    3.2                                                                                                 Schedule D, line
                 Name
                                                                                                        Schedule E/F, line
                                                                                                        Schedule G, line
                 Number            Street
                 City                                    State                      ZIP Code




Official Form 106H                                                             Schedule H: Your Codebtors                                      Page 1 of 1
Software Copyright (c) 2020 CINGroup - www.cincompass.com
                      Case 20-70178          Doc 1        Filed 02/12/20 Entered 02/12/20 16:53:55                               Desc Main
                                                           Document     Page 52 of 91



Fill in this information to identify your case:

Debtor 1                      Leo M. Duty, II

Debtor 2                      Michele K. Duty
(Spouse, if filing)

United States Bankruptcy Court for the:         WESTERN DISTRICT OF VIRGINIA, ROANOKE
                                                DIVISION

Case number                                                                                                Check if this is:
(If known)
                                                                                                            An amended filing
                                                                                                            A supplement showing postpetition chapter 13
                                                                                                              income as of the following date:
Official Form 106I                                                                                             MM / DD/ YYYY
Schedule I: Your Income                                                                                                                      12/15
Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your
spouse. If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Part 1:               Describe Employment

1.     Fill in your employment
       information.                                                  Debtor 1                                    Debtor 2 or non-filing spouse

       If you have more than one job,                                Employed                                   Employed
       attach a separate page with           Employment status
       information about additional                                   Not employed                               Not employed
       employers.
                                             Occupation              Truck Driver                                Bookkeeeper
       Include part-time, seasonal, or
       self-employed work.                   Employer's name         Duty Trucking LLC                           Duty Trucking LLC

       Occupation may include student or Employer's address
                                                                     PO Box 976                                  226 Forest Lodge Dr
       homemaker, if it applies.
                                                                     Lebanon, VA 24266-0976                      Lebanon, VA 24266-5714

                                             How long employed there?           4 months                                   4 months

Part 2:               Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing spouse
unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need more
space, attach a separate sheet to this form.

                                                                                                         For Debtor 1        For Debtor 2 or
                                                                                                                             non-filing spouse

       List monthly gross wages, salary, and commissions (before all payroll
2.     deductions). If not paid monthly, calculate what the monthly wage would be.             2.    $        6,933.33       $          5,278.44

3.     Estimate and list monthly overtime pay.                                                 3.   +$              0.00     +$              0.00

4.     Calculate gross Income. Add line 2 + line 3.                                            4.    $      6,933.33             $   5,278.44




Official Form 106I                                                        Schedule I: Your Income                                                    page 1
              Case 20-70178              Doc 1        Filed 02/12/20 Entered 02/12/20 16:53:55                                    Desc Main
                                                       Document     Page 53 of 91


Debtor 1
Debtor 2    Duty, Leo M. II & Duty, Michele K.                                                      Case number (if known)



                                                                                                        For Debtor 1          For Debtor 2 or
                                                                                                                              non-filing spouse
      Copy line 4 here                                                                      4.          $      6,933.33       $         5,278.44

5.    List all payroll deductions:
      5a.    Tax, Medicare, and Social Security deductions                                   5a.        $      1,994.04       $               0.00
      5b.    Mandatory contributions for retirement plans                                    5b.        $          0.00       $               0.00
      5c.    Voluntary contributions for retirement plans                                    5c.        $          0.00       $               0.00
      5d.    Required repayments of retirement fund loans                                    5d.        $          0.00       $               0.00
      5e.    Insurance                                                                       5e.        $          0.00       $               0.00
      5f.    Domestic support obligations                                                    5f.        $          0.00       $               0.00
      5g.    Union dues                                                                      5g.        $          0.00       $               0.00
      5h.    Other deductions. Specify:                                                      5h.+       $          0.00 +     $               0.00
6.    Add the payroll deductions. Add lines 5a+5b+5c+5d+5e+5f+5g+5h.                        6.      $          1,994.04       $               0.00
7.    Calculate total monthly take-home pay. Subtract line 6 from line 4.                   7.      $          4,939.29       $       5,278.44
8.    List all other income regularly received:
      8a.    Net income from rental property and from operating a business,
             profession, or farm
             Attach a statement for each property and business showing gross
             receipts, ordinary and necessary business expenses, and the total
             monthly net income.                                                             8a.        $              0.00   $               0.00
      8b. Interest and dividends                                                             8b.        $              0.00   $               0.00
      8c.    Family support payments that you, a non-filing spouse, or a dependent
             regularly receive
             Include alimony, spousal support, child support, maintenance, divorce
             settlement, and property settlement.                                            8c.        $              0.00   $               0.00
      8d. Unemployment compensation                                                          8d.        $              0.00   $               0.00
      8e.    Social Security                                                                 8e.        $              0.00   $               0.00
      8f.    Other government assistance that you regularly receive
             Include cash assistance and the value (if known) of any non-cash assistance
             that you receive, such as food stamps (benefits under the Supplemental
             Nutrition Assistance Program) or housing subsidies.
             Specify:                                                                        8f.  $                    0.00   $               0.00
      8g. Pension or retirement income                                                       8g. $                     0.00   $               0.00
      8h. Other monthly income. Specify:                                                     8h.+ $                    0.00 + $               0.00

9.    Add all other income. Add lines 8a+8b+8c+8d+8e+8f+8g+8h.                              9.      $                  0.00   $                0.00

10. Calculate monthly income. Add line 7 + line 9.                                         10. $            4,939.29 + $      5,278.44 = $           10,217.73
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list in Schedule J.
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
    other friends or relatives.
    Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
    Specify:                                                                                                                       11.    +$              0.00

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
    Write that amount on theSummary of Schedules and Statistical Summary of Certain Liabilities and Related Data, if it applies 12.       $      10,217.73
                                                                                                                                         Combined
                                                                                                                                         monthly income
13. Do you expect an increase or decrease within the year after you file this form?
     No.
         Yes. Explain:




Official Form 106I                                                      Schedule I: Your Income                                                        page 2
              Case 20-70178                Doc 1         Filed 02/12/20 Entered 02/12/20 16:53:55                                     Desc Main
                                                          Document     Page 54 of 91



Fill in this information to identify your case:

Debtor 1              Leo M. Duty, II                                                                        Check if this is:
                                                                                                              An amended filing
Debtor 2              Michele K. Duty                                                                         A supplement showing postpetition chapter 13
(Spouse, if filing)                                                                                              expenses as of the following date:

United States Bankruptcy Court for the:   WESTERN DISTRICT OF VIRGINIA, ROANOKE                                      MM / DD / YYYY
                                          DIVISION

Case number
(If known)



Official Form 106J
Schedule J: Your Expenses                                                                                                                                 12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

Part 1:   Describe Your Household
1. Is this a joint case?
       No. Go to line 2.
      Yes. Does Debtor 2 live in a separate household?
           No
                 Yes. Debtor 2 must file Official Form 106J-2,Expenses for Separate Household of Debtor 2.
2.    Do you have dependents?              No
      Do not list Debtor 1 and
      Debtor 2.
                                          Yes.    Fill out this information for
                                                   each dependent..............
                                                                                   Dependent’  s relationship to
                                                                                   Debtor 1 or Debtor 2
                                                                                                                        Dependent’
                                                                                                                        age
                                                                                                                                 s       Does dependent
                                                                                                                                         live with you?

      Do not state the                                                                                                                    No
      dependents names.                                                            Daughter                             18               Yes
                                                                                                                                          No
                                                                                   Daughter                             15               Yes
                                                                                                                                          No
                                                                                                                                          Yes
                                                                                                                                          No
                                                                                                                                          Yes
3.    Do your expenses include
      expenses of people other than
                                                 No
      yourself and your dependents?               Yes

Part 2:    Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know the
value of such assistance and have included it on Schedule I: Your Income
(Official Form 106I.)                                                                                                        Your expenses


4.    The rental or home ownership expenses for your residence. Include first mortgage
      payments and any rent for the ground or lot.                                                            4. $                           2,158.43

      If not included in line 4:

      4a.   Real estate taxes                                                                               4a.    $                            0.00
      4b. Property, homeowner’    s, or renter’
                                              s insurance                                                   4b.    $                            0.00
      4c.   Home maintenance, repair, and upkeep expenses                                                   4c.    $                          200.00
      4d. Homeowner’     s association or condominium dues                                                  4d.    $                          456.00
5.    Additional mortgage payments for your residence, such as home equity loans                             5.    $                            0.00



Official Form 106J                                                   Schedule J: Your Expenses                                                            page 1
            Case 20-70178                  Doc 1         Filed 02/12/20 Entered 02/12/20 16:53:55                                      Desc Main
                                                          Document     Page 55 of 91


Debtor 1
Debtor 2     Duty, Leo M. II & Duty, Michele K.                                                        Case number (if known)

6.    Utilities:
      6a.     Electricity, heat, natural gas                                                    6a. $                                              500.00
      6b. Water, sewer, garbage collection                                                     6b. $                                               125.00
      6c.     Telephone, cell phone, Internet, satellite, and cable services                    6c. $                                              480.00
      6d. Other. Specify:                                                                      6d. $                                                 0.00
7.    Food and housekeeping supplies                                                             7. $                                            1,000.00
8.    Childcare and children’     s education costs                                              8. $                                              200.00
9.    Clothing, laundry, and dry cleaning                                                        9. $                                              200.00
10.   Personal care products and services                                                      10. $                                               185.00
11.   Medical and dental expenses                                                              11. $                                               250.00
12.   Transportation. Include gas, maintenance, bus or train fare.
      Do not include car payments.                                                             12. $                                               800.00
13.   Entertainment, clubs, recreation, newspapers, magazines, and books                       13. $                                               300.00
14.   Charitable contributions and religious donations                                         14. $                                                 0.00
15.   Insurance.
      Do not include insurance deducted from your pay or included in lines 4 or 20.
      15a. Life insurance                                                                     15a. $                                               379.00
      15b. Health insurance                                                                   15b. $                                                 0.00
      15c. Vehicle insurance                                                                  15c. $                                               350.00
      15d. Other insurance. Specify:                                                          15d. $                                               110.00
16.   Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
      Specify:                                                                                 16. $                                                  0.00
17.   Installment or lease payments:
      17a. Car payments for Vehicle 1                                                         17a. $                                               489.00
      17b. Car payments for Vehicle 2                                                         17b. $                                               687.00
      17c. Other. Specify: Farm                                                               17c. $                                               712.00
      17d. Other. Specify:                                                                    17d. $                                                 0.00
18.   Your payments of alimony, maintenance, and support that you did not report as
      deducted from your pay on line 5, Schedule I, Your Income (Official Form 106I).          18. $                                                  0.00
19.   Other payments you make to support others who do not live with you.                           $                                                 0.00
      Specify:                                                                                 19.
20.   Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.
      20a. Mortgages on other property                                                        20a. $                                                 0.00
      20b. Real estate taxes                                                                  20b. $                                                 0.00
      20c. Property, homeowner’      s, or renter’
                                                 s insurance                                  20c. $                                                 0.00
      20d. Maintenance, repair, and upkeep expenses                                           20d. $                                                 0.00
      20e. Homeowner’       s association or condominium dues                                 20e. $                                                 0.00
21.   Other: Specify:        State Back Taxes Contract                                         21. +$                                              500.00
22. Calculate your monthly expenses
    22a. Add lines 4 through 21.                                                                                      $                     10,081.43
    22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                              $
      22c. Add line 22a and 22b. The result is your monthly expenses.                                                 $                     10,081.43
23. Calculate your monthly net income.
    23a. Copy line 12 (your combined monthly income) from Schedule I.                                       23a. $                             10,217.73
    23b. Copy your monthly expenses from line 22c above.                                                    23b. -$                            10,081.43

      23c. Subtract your monthly expenses from your monthly income.
           The result is your monthly net income.                                                           23c. $                                 136.30

24. Do you expect an increase or decrease in your expenses within the year after you file this form?
      For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a
      modification to the terms of your mortgage?
      No.
       Yes.              Explain here:




Official Form 106J                                                  Schedule J: Your Expenses                                                                     page 2
                       Case 20-70178                  Doc 1            Filed 02/12/20 Entered 02/12/20 16:53:55                                                  Desc Main
                                                                        Document     Page 56 of 91

              Fill in this information to identify your case:

 Debtor 1                   Leo M. Duty, II
                            First Name                           Middle Name                          Last Name

 Debtor 2                   Michele K. Duty
 (Spouse if, filing)        First Name                           Middle Name                          Last Name


 United States Bankruptcy Court for the:                  WESTERN DISTRICT OF VIRGINIA, ROANOKE DIVISION

 Case number
 (if known)
                                                                                                                                                                     Check if this is an
                                                                                                                                                                      amended filing



Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                                 12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

 Part 1:        Summarize Your Assets

                                                                                                                                                                     Your assets
                                                                                                                                                                     Value of what you own

 1.     Schedule A/B: Property (Official Form 106A/B)
        1a. Copy line 55, Total real estate, from Schedule A/B................................................................................................       $             411,700.00

        1b. Copy line 62, Total personal property, from Schedule A/B.....................................................................................            $              63,958.89

        1c. Copy line 63, Total of all property on Schedule A/B...............................................................................................       $             475,658.89

 Part 2:        Summarize Your Liabilities

                                                                                                                                                                     Your liabilities
                                                                                                                                                                     Amount you owe

 2.     Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
        2a. Copy the total you listed in Column A,Amount of claim, at the bottom of the last page of Part 1 of Schedule D...                                         $             382,610.48

 3.     Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
        3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of
                                                                                       Schedule E/F.................................                                 $             398,832.01

        3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of
                                                                                          Schedule E/F............................                                   $          1,895,508.23


                                                                                                                                     Your total liabilities $                2,676,950.72


 Part 3:        Summarize Your Income and Expenses

 4.     Schedule I: Your Income (Official Form 106I)
        Copy your combined monthly income from line 12 ofSchedule I................................................................................                  $              10,217.73

 5.     Schedule J: Your Expenses (Official Form 106J)
        Copy your monthly expenses from line 22c of Schedule J..........................................................................                             $              10,081.43

 Part 4:        Answer These Questions for Administrative and Statistical Records

 6.     Are you filing for bankruptcy under Chapters 7, 11, or 13?
         No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

           Yes
 7.     What kind of debt do you have?

               Your debts are primarily consumer debts. Consumer debts are those “         incurred by an individual primarily for a personal, family, or household
                purpose.”11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C.§ 159.

               Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit this form to the
                court with your other schedules.
 Official Form 106Sum                    Summary of Your Assets and Liabilities and Certain Statistical Information                                                        page 1 of 2
Software Copyright (c) 2020 CINGroup - www.cincompass.com
                Case 20-70178                   Doc 1       Filed 02/12/20 Entered 02/12/20 16:53:55                             Desc Main
                                                             Document     Page 57 of 91

 Debtor 1
 Debtor 2     Duty, Leo M. II & Duty, Michele K.                                             Case number (if known)

 8.    From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official Form
       122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                               $


 9.    Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

                                                                                                          Total claim
       From Part 4 on Schedule E/F, copy the following:

       9a. Domestic support obligations (Copy line 6a.)                                                    $                  0.00

       9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                           $            398,832.01

       9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                 $                  0.00

       9d. Student loans. (Copy line 6f.)                                                                  $                  0.00

       9e. Obligations arising out of a separation agreement or divorce that you did not report as
           priority claims. (Copy line 6g.)                                                                $                  0.00

       9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)             +$                  0.00


       9g. Total. Add lines 9a through 9f.                                                            $           398,832.01




Official Form 106Sum                            Summary of Your Assets and Liabilities and Certain Statistical Information                   page 2 of 2
Software Copyright (c) 2020 CINGroup - www.cincompass.com
                       Case 20-70178            Doc 1           Filed 02/12/20 Entered 02/12/20 16:53:55                                 Desc Main
                                                                 Document     Page 58 of 91




            Fill in this information to identify your case:

 Debtor 1                  Leo M. Duty, II
                           First Name                       Middle Name                 Last Name

 Debtor 2                  Michele K. Duty
 (Spouse if, filing)       First Name                       Middle Name                 Last Name


 United States Bankruptcy Court for the:            WESTERN DISTRICT OF VIRGINIA, ROANOKE DIVISION

 Case number
 (if known)
                                                                                                                                            Check if this is an
                                                                                                                                             amended filing



Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                               4/19
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

 Part 1:        Give Details About Your Marital Status and Where You Lived Before

1.     What is your current marital status?

             Married
             Not married

2.     During the last 3 years, have you lived anywhere other than where you live now?

             No
             Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

        Debtor 1 Prior Address:                                 Dates Debtor 1 lived      Debtor 2 Prior Address:                                Dates Debtor 2
                                                                there                                                                            lived there

3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington and Wisconsin.)

             No
             Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

 Part 2         Explain the Sources of Your Income

4.     Did you have any income from employment or from operating a business during this year or the two previous calendar years?
       Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
       If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

             No
             Yes. Fill in the details.

                                                 Debtor 1                                                        Debtor 2
                                                 Sources of income                 Gross income                  Sources of income               Gross income
                                                 Check all that apply.             (before deductions and        Check all that apply.           (before deductions
                                                                                   exclusions)                                                   and exclusions)

 From January 1 of current year until
 the date you filed for bankruptcy:
                                                 Wages, commissions,                           $9,600.00        Wages, commissions,                     $8,100.00
                                                 bonuses, tips                                                   bonuses, tips
                                                  Operating a business                                           Operating a business




Official Form 107                                    Statement of Financial Affairs for Individuals Filing for Bankruptcy                                          page 1

Software Copyright (c) 2020 CINGroup - www.cincompass.com
                  Case 20-70178                 Doc 1         Filed 02/12/20 Entered 02/12/20 16:53:55                                   Desc Main
                                                               Document     Page 59 of 91

 Debtor 1
 Debtor 2     Duty, Leo M. II & Duty, Michele K.                                                          Case number (if known)


                                                  Debtor 1                                                       Debtor 2
                                                  Sources of income                Gross income                  Sources of income             Gross income
                                                  Check all that apply.            (before deductions and        Check all that apply.         (before deductions
                                                                                   exclusions)                                                 and exclusions)

 For last calendar year:
 (January 1 to December 31, 2019 )
                                                  Wages, commissions,                        $44,669.91         Wages, commissions,                 $37,113.06
                                                  bonuses, tips                                                  bonuses, tips
                                                   Operating a business                                          Operating a business

                                                  Wages, commissions,                        $20,800.00          Wages, commissions,                        $0.00
                                                  bonuses, tips                                                  bonuses, tips

                                                   Operating a business                                          Operating a business

 For the calendar year before that:
 (January 1 to December 31, 2018 )
                                                  Wages, commissions,                        $86,186.80         Wages, commissions,                 $61,598.61
                                                  bonuses, tips                                                  bonuses, tips
                                                   Operating a business                                          Operating a business

5.    Did you receive any other income during this year or the two previous calendar years?
      Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security, unemployment, and
      other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and gambling and lottery winnings. If
      you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

      List each source and the gross income from each source separately. Do not include income that you listed in line 4.

           No
           Yes. Fill in the details.

                                                  Debtor 1                                                       Debtor 2
                                                  Sources of income                Gross income from             Sources of income             Gross income
                                                  Describe below.                  each source                   Describe below.               (before deductions
                                                                                   (before deductions and                                      and exclusions)
                                                                                   exclusions)

 Part 3:     List Certain Payments You Made Before You Filed for Bankruptcy

6.    Are either Debtor 1’
                         s or Debtor 2’
                                      s debts primarily consumer debts?
           No.     Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as “
                                                                                                                                    incurred by an
                    individual primarily for a personal, family, or household purpose.”

                    During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?
                     No.         Go to line 7.
                        Yes    List below each creditor to whom you paid a total of $6,825* or more in one or more payments and the total amount you paid that
                                creditor. Do not include payments for domestic support obligations, such as child support and alimony. Also, do not include
                                payments to an attorney for this bankruptcy case.
                    * Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.
           Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
                 During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                        No.      Go to line 7.
                        Yes      List below each creditor to whom you paid a total of $600 or more and the total amount you paid that creditor. Do not include
                                  payments for domestic support obligations, such as child support and alimony. Also, do not include payments to an attorney for
                                  this bankruptcy case.


       Creditor's Name and Address                           Dates of payment              Total amount          Amount you        Was this payment for ...
                                                                                                   paid             still owe




Official Form 107                                    Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 2

Software Copyright (c) 2020 CINGroup - www.cincompass.com
                 Case 20-70178                  Doc 1         Filed 02/12/20 Entered 02/12/20 16:53:55                                 Desc Main
                                                               Document     Page 60 of 91

 Debtor 1
 Debtor 2     Duty, Leo M. II & Duty, Michele K.                                                          Case number (if known)


7.    Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
      Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner; corporations of
      which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing agent, including one for a
      business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations, such as child support and alimony.

           No
           Yes. List all payments to an insider.
       Insider's Name and Address                            Dates of payment              Total amount          Amount you        Reason for this payment
                                                                                                   paid             still owe

8.    Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited an
      insider?
      Include payments on debts guaranteed or cosigned by an insider.

           No
           Yes. List all payments to an insider
       Insider's Name and Address                            Dates of payment              Total amount          Amount you        Reason for this payment
                                                                                                   paid             still owe      Include creditor's name

 Part 4:     Identify Legal Actions, Repossessions, and Foreclosures

9.    Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
      List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody modifications,
      and contract disputes.

           No
           Yes. Fill in the details.
       Case title                                            Nature of the case           Court or agency                          Status of the case
       Case number
       De Lage Landen Financial                              Civil Action                 COURT OF COMMON                           Pending
       Services, Inc. v. Advanced                                                         PLEAS OF CHESTER                            On appeal
       Diagnostic and Truck Reapirs,                                                      COUNTY
                                                                                                                                      Concluded
       Inc., Leo Duty & Michele Duty
       2019-10705 CT

       PNC EQUIPMENT FINANCE LLC                             Civil Action                 COURT OF COMMON                           Pending
       vs. ADVANCED DIAGNOSTIC AND                                                        PLEAS OF MONTGOMERY                         On appeal
       TRUCK REPAIRS INC., LEO DUTY                                                       CO                                          Concluded
       and MICHELE DUTY
       2020-00544

       CAN Capital Asset Servicing, Inc.                     Civil                        Third District Court                      Pending
       vs. Advanced Diagnostic and                                                        450 S State St                              On appeal
       Truck Repairs, Inc.                                                                Salt lake City, UT 84114
                                                                                                                                      Concluded
       209901828

       Truist Bank f/k/a Branch Banking                      $297,000.00                  Fairfax Circuit Court                     Pending
       and Trust Company v. Advanced                                                      4110 Chain Bridge Rd                        On appeal
       Diagnostic and Truck Repairs, Inc.                                                 Fairfax, VA 22030-4020
                                                                                                                                      Concluded


       Truist Bank f/k/a Branch Banking                      $75,000.00                   Fairfax Circuit Court                     Pending
       and Trust Company v. Advanced                                                      4110 Chain Bridge Rd                        On appeal
       Diagnostic and Truck Repairs, Inc.                                                 Fairfax, VA 22030-4020                      Concluded




Official Form 107                                    Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 3

Software Copyright (c) 2020 CINGroup - www.cincompass.com
                  Case 20-70178                 Doc 1           Filed 02/12/20 Entered 02/12/20 16:53:55                                   Desc Main
                                                                 Document     Page 61 of 91

 Debtor 1
 Debtor 2     Duty, Leo M. II & Duty, Michele K.                                                           Case number (if known)


10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
    Check all that apply and fill in the details below.

           No. Go to line 11.
           Yes. Fill in the information below.
       Creditor Name and Address                               Describe the Property                                         Date                      Value of the
                                                                                                                                                          property
                                                               Explain what happened

11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
    accounts or refuse to make a payment because you owed a debt?
           No
           Yes. Fill in the details.
       Creditor Name and Address                               Describe the action the creditor took                         Date action was               Amount
                                                                                                                             taken

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of creditors, a
    court-appointed receiver, a custodian, or another official?

           No
           Yes

 Part 5:     List Certain Gifts and Contributions

13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
           No
           Yes. Fill in the details for each gift.
       Gifts with a total value of more than $600 per                 Describe the gifts                                     Dates you gave                  Value
       person                                                                                                                the gifts

       Person to Whom You Gave the Gift and
       Address:

14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?
           No
           Yes. Fill in the details for each gift or contribution.
       Gifts or contributions to charities that total                 Describe what you contributed                          Dates you                       Value
       more than $600                                                                                                        contributed
       Charity's Name
       Address (Number, Street, City, State and ZIP Code)

 Part 6:     List Certain Losses

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other disaster,
    or gambling?

           No
           Yes. Fill in the details.
       Describe the property you lost and                   Describe any insurance coverage for the loss                     Date of your        Value of property
       how the loss occurred                                                                                                 loss                             lost
                                                            Include the amount that insurance has paid. List pending
                                                            insurance claims on line 33 ofSchedule A/B: Property.

 Part 7:     List Certain Payments or Transfers

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone you
    consulted about seeking bankruptcy or preparing a bankruptcy petition?
    Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

           No
           Yes. Fill in the details.
       Person Who Was Paid                                            Description and value of any property                  Date payment or            Amount of
       Address                                                        transferred                                            transfer was                payment
       Email or website address                                                                                              made
       Person Who Made the Payment, if Not You
Official Form 107                                     Statement of Financial Affairs for Individuals Filing for Bankruptcy                                    page 4

Software Copyright (c) 2020 CINGroup - www.cincompass.com
                 Case 20-70178                  Doc 1          Filed 02/12/20 Entered 02/12/20 16:53:55                                 Desc Main
                                                                Document     Page 62 of 91

 Debtor 1
 Debtor 2      Duty, Leo M. II & Duty, Michele K.                                                          Case number (if known)


       Person Who Was Paid                                          Description and value of any property                    Date payment or            Amount of
       Address                                                      transferred                                              transfer was                payment
       Email or website address                                                                                              made
       Person Who Made the Payment, if Not You
       Scot S. Farthing, Attorney at Law, PC                        2165.00 Attorney Fees                                    12/18/19                  $2,500.00
       PO Box 1296                                                  335.00 Filing Fee
       Abingdon, VA 24212-1296


17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
    promised to help you deal with your creditors or to make payments to your creditors?
    Do not include any payment or transfer that you listed on line 16.

           No
           Yes. Fill in the details.
       Person Who Was Paid                                          Description and value of any property                    Date payment or            Amount of
       Address                                                      transferred                                              transfer was                payment
                                                                                                                             made

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
    transferred in the ordinary course of your business or financial affairs?
    Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property). Do not include
    gifts and transfers that you have already listed on this statement.
           No
           Yes. Fill in the details.
       Person Who Received Transfer                                 Description and value of                   Describe any property or        Date transfer was
       Address                                                      property transferred                       payments received or debts      made
                                                                                                               paid in exchange
       Person's relationship to you

19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you are a
    beneficiary? (These are often called asset-protection devices.)
           No
           Yes. Fill in the details.
       Name of trust                                                Description and value of the property transferred                          Date Transfer was
                                                                                                                                               made

 Part 8:       List of Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit, closed,
    sold, moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage
    houses, pension funds, cooperatives, associations, and other financial institutions.
           No
           Yes. Fill in the details.
       Name of Financial Institution and                      Last 4 digits of             Type of account or          Date account was        Last balance before
       Address (Number, Street, City, State and ZIP           account number               instrument                  closed, sold,            closing or transfer
       Code)                                                                                                           moved, or
                                                                                                                       transferred

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for securities,
    cash, or other valuables?

           No
           Yes. Fill in the details.
       Name of Financial Institution                                Who else had access to it?             Describe the contents                  Do you still
       Address (Number, Street, City, State and ZIP Code)           Address (Number, Street, City, State                                          have it?
                                                                    and ZIP Code)




Official Form 107                                     Statement of Financial Affairs for Individuals Filing for Bankruptcy                                       page 5

Software Copyright (c) 2020 CINGroup - www.cincompass.com
                Case 20-70178                   Doc 1         Filed 02/12/20 Entered 02/12/20 16:53:55                                   Desc Main
                                                               Document     Page 63 of 91

 Debtor 1
 Debtor 2     Duty, Leo M. II & Duty, Michele K.                                                              Case number (if known)


22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?

           No
           Yes. Fill in the details.
       Name of Storage Facility                                    Who else has or had access                 Describe the contents            Do you still
       Address (Number, Street, City, State and ZIP Code)          to it?                                                                      have it?
                                                                   Address (Number, Street, City, State
                                                                   and ZIP Code)

 Part 9:     Identify Property You Hold or Control for Someone Else

23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for, or hold in trust for
    someone.

           No
           Yes. Fill in the details.
       Owner's Name                                                Where is the property?                     Describe the property                       Value
       Address (Number, Street, City, State and ZIP Code)          (Number, Street, City, State and ZIP
                                                                   Code)

 Part 10:    Give Details About Environmental Information

For the purpose of Part 10, the following definitions apply:

     Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of hazardous or
      toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium, including statutes or regulations
      controlling the cleanup of these substances, wastes, or material.
     Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or utilize it or used to
      own, operate, or utilize it, including disposal sites.
     Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic substance, hazardous
      material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

           No
           Yes. Fill in the details.
       Name of site                                                Governmental unit                              Environmental law, if you    Date of notice
       Address (Number, Street, City, State and ZIP Code)          Address (Number, Street, City, State and       know it
                                                                   ZIP Code)

25. Have you notified any governmental unit of any release of hazardous material?

           No
           Yes. Fill in the details.
       Name of site                                                Governmental unit                              Environmental law, if you    Date of notice
       Address (Number, Street, City, State and ZIP Code)          Address (Number, Street, City, State and       know it
                                                                   ZIP Code)

26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

           No
           Yes. Fill in the details.
       Case Title                                                  Court or agency                            Nature of the case               Status of the
       Case Number                                                 Name                                                                        case
                                                                   Address (Number, Street, City, State
                                                                   and ZIP Code)

 Part 11:    Give Details About Your Business or Connections to Any Business

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
             A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
            A member of a limited liability company (LLC) or limited liability partnership (LLP)
Official Form 107                                    Statement of Financial Affairs for Individuals Filing for Bankruptcy                                     page 6

Software Copyright (c) 2020 CINGroup - www.cincompass.com
                 Case 20-70178                       Doc 1      Filed 02/12/20 Entered 02/12/20 16:53:55                               Desc Main
                                                                 Document     Page 64 of 91

 Debtor 1
 Debtor 2      Duty, Leo M. II & Duty, Michele K.                                                           Case number (if known)


              A partner in a partnership
             An officer, director, or managing executive of a corporation
              An owner of at least 5% of the voting or equity securities of a corporation
            No. None of the above applies. Go to Part 12.

            Yes. Check all that apply above and fill in the details below for each business.
        Business Name                                          Describe the nature of the business               Employer Identification number
        Address                                                                                                  Do not include Social Security number or ITIN.
        (Number, Street, City, State and ZIP Code)             Name of accountant or bookkeeper
                                                                                                                 Dates business existed
        Advanced Diagnostics & Truck                           Truck Hauling and Truck Repairs                   EIN:         XX-XXXXXXX
        Repairs, In
        1708 U S Highway 19                                                                                      From-To
        Lebanon, VA 24266-5395

        Duty Trucking, LLC                                     Trucking                                          EIN:         XX-XXXXXXX
        226 Forest Lodge Dr
        Lebanon, VA 24266-5714                                                                                   From-To


        Stone Cellar                                           Restuarant                                        EIN:         XX-XXXXXXX
        19 N Church St
        Lebanon, VA 24266-4551                                                                                   From-To



28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
    institutions, creditors, or other parties.

            No
            Yes. Fill in the details below.
        Name                                                   Date Issued
        Address
        (Number, Street, City, State and ZIP Code)

 Part 12:     Sign Below

I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury that the answers are
true and correct. I understand that making a false statement, concealing property, or obtaining money or property by fraud in connection with a
bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
18 U.S.C. §§ 152, 1341, 1519, and 3571.

 /s/ Leo M. Duty II                                                      /s/ Michele K. Duty
 Leo M. Duty, II                                                         Michele K. Duty
 Signature of Debtor 1                                                   Signature of Debtor 2

 Date      February 12, 2020                                             Date      February 12, 2020

Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?
No
 Yes
Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
No
 Yes. Name of Person                   . Attach the Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                  page 7

Software Copyright (c) 2020 CINGroup - www.cincompass.com
                      Case 20-70178           Doc 1     Filed 02/12/20 Entered 02/12/20 16:53:55                          Desc Main
                                                         Document     Page 65 of 91




      Fill in this information to identify your case:

Debtor 1                    Leo M. Duty, II
                            First Name             Middle Name             Last Name

Debtor 2                    Michele K. Duty
(Spouse if, filing)         First Name             Middle Name             Last Name


United States Bankruptcy Court for the:        WESTERN DISTRICT OF VIRGINIA, ROANOKE DIVISION

Case number
(if known)
                                                                                                                             Check if this is an
                                                                                                                              amended filing



Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                                  12/15

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                      Sign Below


       Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?


              No

              Yes. Name of person                                                                     Attach Bankruptcy Petition Preparer’  s Notice,
                                                                                                       Declaration, and Signature (Official Form 119)


      Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
      that they are true and correct.

       X /s/ Leo M. Duty II                                                X   /s/ Michele K. Duty
             Leo M. Duty, II                                                   Michele K. Duty
             Signature of Debtor 1                                             Signature of Debtor 2

             Date       February 12, 2020                                      Date    February 12, 2020
                       Case 20-70178            Doc 1           Filed 02/12/20 Entered 02/12/20 16:53:55                                  Desc Main
                                                                 Document     Page 66 of 91



 Fill in this information to identify your case:                                                   Check one box only as directed in this form and in Form
                                                                                                   122A-1Supp:
 Debtor 1               Leo M. Duty, II
 Debtor 2
 (Spouse, if filing)
                        Michele K. Duty                                                               1. There is no presumption of abuse
                                                                                                       2. The calculation to determine if a presumption of abuse
                                                  Western District of Virginia, Roanoke
 United States Bankruptcy Court for the:                                                                     applies will be made underChapter 7 Means Test
                                                  Division
                                                                                                             Calculation (Official Form 122A-2).
 Case number                                                                                           3. The Means Test does not apply now because of qualified
 (if known)                                                                                                  military service but it could apply later.
                                                                                                        Check if this is an amended filing
Official Form 122A - 1
Chapter 7 Statement of Your Current Monthly Income                                                                                                                  12/19
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being accurate. If more space is needed, attach
a separate sheet to this form. Include the line number to which the additional information applies. On the top of any additional pages, write your name and case
number (if known). If you believe that you are exempted from a presumption of abuse because you do not have primarily consumer debts or because of qualifying
military service, complete and file Statement of Exemption from Presumption of Abuse Under § 707(b)(2) (Official Form 122A-1Supp) with this form.

 Part 1:           Calculate Your Current Monthly Income

  1. What is your marital and filing status? Check one only.
         Not married. Fill out Column A, lines 2-11.
         Married and your spouse is filing with you. Fill out both Columns A and B, lines 2-11.
         Married and your spouse is NOT filing with you. You and your spouse are:
          Living in the same household and are not legally separated. Fill out both Columns A and B, lines 2-11.
          Living separately or are legally separated. Fill out Column A, lines 2-11; do not fill out Column B. By checking this box, you declare under
                  penalty of perjury that you and your spouse are legally separated under nonbankruptcy law that applies or that you and your spouse are living
                  apart for reasons that do not include evading the Means Test requirements. 11 U.S.C § 707(b)(7)(B).
    Fill in the average monthly income that you received from all sources, derived during the 6 full months before you file this bankruptcy case. 11 U.S.C. §
    101(10A). For example, if you are filing on September 15, the 6-month period would be March 1 through August 31. If the amount of your monthly income varied during the
    6 months, add the income for all 6 months and divide the total by 6. Fill in the result. Do not include any income amount more than once. For example, if both spouses
    own the same rental property, put the income from that property in one column only. If you have nothing to report for any line, write $0 in the space.
                                                                                                        Column A                 Column B
                                                                                                        Debtor 1                 Debtor 2 or
                                                                                                                                 non-filing spouse
  2. Your gross wages, salary, tips, bonuses, overtime, and commissions (before all
     payroll deductions).                                                                      $                                 $
  3. Alimony and maintenance payments. Do not include payments from a spouse if
     Column B is filled in.                                                                    $                                 $
  4. All amounts from any source which are regularly paid for household expenses
     of you or your dependents, including child support. Include regular contributions
     from an unmarried partner, members of your household, your dependents, parents, and
     roommates. Include regular contributions from a spouse only if Column B is not filled in.
     Do not include payments you listed on line .3                                             $                                 $
  5. Net income from operating a business, profession, or farm
                                                                        Debtor 1
        Gross receipts (before all deductions)                            $
        Ordinary and necessary operating expenses                        -$
        Net monthly income from a business, profession, or farm $                      Copy here -> $                            $
  6. Net income from rental and other real property
                                                                                  Debtor 1
        Gross receipts (before all deductions)                            $
        Ordinary and necessary operating expenses                        -$
        Net monthly income from rental or other real property            $             Copy here -> $                            $
                                                                                                        $                        $
  7. Interest, dividends, and royalties




Official Form 122A-1                                        Chapter 7 Statement of Your Current Monthly Income                                                   page 1
Software Copyright (c) 2020 CINGroup - www.cincompass.com
                 Case 20-70178                  Doc 1           Filed 02/12/20 Entered 02/12/20 16:53:55                               Desc Main
                                                                 Document     Page 67 of 91

 Debtor 1
 Debtor 2     Duty, Leo M. II & Duty, Michele K.                                                        Case number (if known)



                                                                                                    Column A                     Column B
                                                                                                    Debtor 1                     Debtor 2 or
                                                                                                                                 non-filing spouse
  8. Unemployment compensation                                                                      $                            $
       Do not enter the amount if you contend that the amount received was a benefit under the
       Social Security Act. Instead, list it here:
         For you                                              $
            For your spouse                                           $
  9. Pension or retirement income. Do not include any amount received that was a benefit
      under the Social Security Act. Also, except as stated in the next sentence, do not
      include any compensation, pension, pay, annuity, or allowance paid by the United States
      Government in connection with a disability, combat-related injury or disability, or death of
      a member of the uniformed services. If you received any retired pay paid under chapter
      61 of title 10, then include that pay only to the extent that it does not exceed the amount
      of retired pay to which you would otherwise be entitled if retired under any provision of
      title 10 other than chapter 61 of that title.                                                $                             $
  10. Income from all other sources not listed above. Specify the source and amount. Do
      not include any benefits received under the Social Security Act; payments received as a
      victim of a war crime, a crime against humanity, or international or domestic terrorism; or
      compensation, pension, pay, annuity, or allowance paid by the United States
      Government in connection with a disability, combat-related injury or disability, or death of
      a member of the uniformed services. If necessary, list other sources on a separate page
      and put the total below.
              .                                                                                    $                             $
                                                                                                    $                            $
                  Total amounts from separate pages, if any.                                    +   $                            $

  11. Calculate your total current monthly income. Add lines 2 through 10 for
      each column. Then add the total for Column A to the total for Column B.               $                        +   $                  =    $

                                                                                                                                                 Total current monthly
                                                                                                                                                 income

 Part 2:        Determine Whether the Means Test Applies to You

  12. Calculate your current monthly income for the year. Follow these steps:
       12a. Copy your total current monthly income from line 11                                               Copy line 11 here=>            $


              Multiply by 12 (the number of months in a year)                                                                                     x 12
       12b. The result is your annual income for this part of the form                                                                 12b. $


  13. Calculate the median family income that applies to you. Follow these steps:

       Fill in the state in which you live.

       Fill in the number of people in your household.

       Fill in the median family income for your state and size of household.                                                    13.         $
       To find a list of applicable median income amounts, go online using the link specified in the separate instructions for this
                                                                   ’
       form. This list may also be available at the bankruptcy clerk
                                                                   s office.

  14. How do the lines compare?
       14a.          Line 12b is less than or equal to line 13. On the top of page 1, check box 1,
                                                                                                 There is no presumption of abuse.
                      Go to Part 3. Do NOT fill out or file Official Form 122A-2.
       14b.          Line 12b is more than line 13. On the top of page 1, check box 2, The presumption of abuse is determined by Form 122A-2.
                      Go to Part 3 and fill out Form 122A–2.
 Part 3:        Sign Below
              By signing here, I declare under penalty of perjury that the information on this statement and in any attachments is true and correct.

             X /s/ Leo M. Duty II                                                      X /s/ Michele K. Duty
                Leo M. Duty, II                                                           Michele K. Duty
                Signature of Debtor 1                                                     Signature of Debtor 2
        Date February 12, 2020                                                      Date February 12, 2020

Official Form 122A-1                                        Chapter 7 Statement of Your Current Monthly Income                                                  page 2
Software Copyright (c) 2020 CINGroup - www.cincompass.com
                Case 20-70178                   Doc 1           Filed 02/12/20 Entered 02/12/20 16:53:55                     Desc Main
                                                                 Document     Page 68 of 91

 Debtor 1
 Debtor 2    Duty, Leo M. II & Duty, Michele K.                                                     Case number (if known)

                MM / DD / YYYY                                                            MM / DD / YYYY
             If you checked line 14a, do NOT fill out or file Form 122A-2.
             If you checked line 14b, fill out Form 122A-2 and file it with this form.




Official Form 122A-1                                        Chapter 7 Statement of Your Current Monthly Income                           page 3
Software Copyright (c) 2020 CINGroup - www.cincompass.com
                Case 20-70178                   Doc 1       Filed 02/12/20 Entered 02/12/20 16:53:55                            Desc Main
                                                             Document     Page 69 of 91



 Fill in this information to identify your case:

 Debtor 1           Leo M. Duty, II

 Debtor 2           Michele K. Duty
 (Spouse, if filing)

                                                  Western District of Virginia, Roanoke
 United States Bankruptcy Court for the:          Division
                                                                                                  Check if this is an amended filing
 Case number
 (if known)



Official Form 122A - 1Supp
Statement of Exemption from Presumption of Abuse Under § 707(b)(2)                                                                                       12/15

File this supplement together with Chapter 7 Statement of Your Current Monthly Income (Official Form 122A-1), if you believe that you are
exempted from a presumption of abuse. Be as complete and accurate as possible. If two married people are filing together, and any of the
exclusions in this statement applies to only one of you, the other person should complete a separate Form 122A-1 If you believe that this is
required by 11 U.S.C. § 707(b)(2)(C).

 Part 1:       Identify the Kind of Debts You Have

  1. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8) as "incurred by an individual primarily for a personal,
     family, or household purpose." Make sure that your answer is consistent with the answer you gave at line 16 of the Voluntary Petition for Individuals
     Filing for Bankruptcy (Official Form 1).

       No.      Go to Form 122A-1; on the top of page 1 of that form, check box 1, There is no presumption of abuse, and sign Part 3. Then submit this
                 supplement with the signed Form 122A-1.
        Yes.    Go to Part 2.


 Part 2:       Determine Whether Military Service Provisions Apply to You

  2. Are you a disabled veteran (as defined in 38 U.S.C. § 3741(1))?
        No.     Go to line 3.
        Yes.    Did you incur debts mostly while you were on active duty or while you were performing a homeland defense activity?
                 10 U.S.C. § 101(d)(1); 32 U.S.C. § 901(1).
              No.       Go to line 3.
              Yes.      Go to Form 122A-1: on the top of page 1 of that form, check box 1, There is no presumption of abuse, and sign Part 3. Then submit
                         this supplement with the signed Form 122A-1.

  3. Are you or have you been a Reservist or member of the National Guard?
        No. Complete Form 122A-1. Do not submit this supplement.
        Yes. Were you called to active duty or did you perform a homeland defense activity? 10 U.S.C. § 101(d)(1); 32 U.S.C. § 901(1).
           No. Complete Form 122A-1. Do not submit this supplement.
           Yes. Check any one of the following categories that applies:
                                                                                                 If you checked one of the categories to the left, go to Form
                        I was called to active duty after September 11, 2001, for at least 90   122A-1. On the top of page 1 of Form 122A-1, check box 3,
                         days and remain on active duty.                                         The Means Test does not apply now, and sign Part 3. Then
                                                                                                 submit this supplement with the signed Form 122A-1. You
                        I was called to active duty after September 11, 2001, for at least 90   are not required to fill out the rest of Official Form 122A-1
                         days and was released from active duty on                     , which   during the exclusion period. Theexclusion period means the
                         is fewer than 540 days before I file this bankruptcy case.              time you are on active duty or are performing a homeland
                                                                                                 defense activity, and for 540 days afterward. 11 U.S.C. §
                        I am performing a homeland defense activity for at least 90 days.       707(b)(2)(D)(ii).
                        I performed a homeland defense activity for at least 90 days,
                                                                                                 If your exclusion period ends before your case is closed, you
                         ending on                  , which is fewer than 540 days before I
                                                                                                 may have to file an amended form later.
                         file this bankruptcy case.




Official Form 122A-1Supp                      Statement of Exemption from Presumption of Abuse Under § 707(b)(2)                                      page 1
Software Copyright (c) 2020 CINGroup - www.cincompass.com
                Case 20-70178                   Doc 1       Filed 02/12/20 Entered 02/12/20 16:53:55                     Desc Main
                                                             Document     Page 70 of 91


      Notice Required by 11 U.S.C. § 342(b) for
Individuals Filing for Bankruptcy (Form 2010)


                                                                                          Chapter 7:         Liquidation
 This notice is for you if:
                                                                                                  $245      filing fee
        You are an individual filing for bankruptcy,
        and                                                                                        $75   administrative fee

        Your debts are primarily consumer debts.                                          +        $15   trustee surcharge
        Consumer debts are defined in 11 U.S.C.
        § 101(8) as “ incurred by an individual                                                   $335      total fee
        primarily for a personal, family, or
        household purpose.”                                                               Chapter 7 is for individuals who have financial
                                                                                          difficulty preventing them from paying their debts
                                                                                          and who are willing to allow their nonexempt
 The types of bankruptcy that are available to                                            property to be used to pay their creditors. The
 individuals                                                                              primary purpose of filing under chapter 7 is to have
                                                                                          your debts discharged. The bankruptcy discharge
 Individuals who meet the qualifications may file under                                   relieves you after bankruptcy from having to pay
 one of four different chapters of Bankruptcy Code:                                       many of your pre-bankruptcy debts. Exceptions
                                                                                          exist for particular debts, and liens on property may
        Chapter 7 - Liquidation                                                           still be enforced after discharge. For example, a
                                                                                          creditor may have the right to foreclose a home
        Chapter 11 - Reorganization                                                       mortgage or repossess an automobile.

        Chapter 12 - Voluntary repayment plan                                             However, if the court finds that you have committed
                   for family farmers or                                                  certain kinds of improper conduct described in the
                   fishermen                                                              Bankruptcy Code, the court may deny your
                                                                                          discharge.
        Chapter 13 - Voluntary repayment plan
                   for individuals with regular                                           You should know that even if you file chapter 7 and
                   income                                                                 you receive a discharge, some debts are not
                                                                                          discharged under the law. Therefore, you may still
                                                                                          be responsible to pay:
 You should have an attorney review your
 decision to file for bankruptcy and the choice of                                            most taxes;
 chapter.
                                                                                              most student loans;

                                                                                              domestic support and property settlement
                                                                                              obligations;




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                    page 1

Software Copyright (c) 2020 CINGroup - www.cincompass.com
                Case 20-70178                   Doc 1       Filed 02/12/20 Entered 02/12/20 16:53:55                         Desc Main
                                                             Document     Page 71 of 91




        most fines, penalties, forfeitures, and criminal                                  your income is more than the median income for your
        restitution obligations; and                                                      state of residence and family size, depending on the
                                                                                          results of the Means Test, the U.S. trustee, bankruptcy
        certain debts that are not listed in your bankruptcy                              administrator, or creditors can file a motion to dismiss
        papers.                                                                           your case under § 707(b) of the Bankruptcy Code. If a
                                                                                          motion is filed, the court will decide if your case should
 You may also be required to pay debts arising from:                                      be dismissed. To avoid dismissal, you may choose to
                                                                                          proceed under another chapter of the Bankruptcy
        fraud or theft;                                                                   Code.

        fraud or defalcation while acting in breach of                                    If you are an individual filing for chapter 7 bankruptcy,
        fiduciary capacity;                                                               the trustee may sell your property to pay your debts,
                                                                                          subject to your right to exempt the property or a portion
        intentional injuries that you inflicted; and                                      of the proceeds from the sale of the property. The
                                                                                          property, and the proceeds from property that your
        death or personal injury caused by operating a                                    bankruptcy trustee sells or liquidates that you are
        motor vehicle, vessel, or aircraft while intoxicated                              entitled to, is called exempt property. Exemptions may
        from alcohol or drugs.                                                            enable you to keep your home, a car, clothing, and
                                                                                          household items or to receive some of the proceeds if
 If your debts are primarily consumer debts, the court                                    the property is sold.
 can dismiss your chapter 7 case if it finds that you
 have enough income to repay creditors a certain                                          Exemptions are not automatic. To exempt property,
 amount. You must file Chapter 7 Statement of Your                                        you must list it on Schedule C: The Property You Claim
 Current Monthly Income (Official Form 122A –1) if you                                    as Exempt (Official Form 106C). If you do not list the
 are an individual filing for bankruptcy under chapter 7.                                 property, the trustee may sell it and pay all of the
 This form will determine your current monthly income                                     proceeds to your creditors.
 and compare whether your income is more than the
 median income that applies in your state.

 If your income is not above the median for your state,
 you will not have to complete the other chapter 7 form,                                  Chapter 11: Reorganization
 the Chapter 7 Means Test Calculation (Official Form
 122A–2).
                                                                                                      $1,167    filing fee
 If your income is above the median for your state, you
 must file a second form —the Chapter 7 Means Test                                           +           $550    administrative fee
 Calculation (Official Form 122A –2). The calculations
                                                                                                      $1,717    total fee
 on the form— sometimes called the Means
 Test—deduct from your income living expenses and
                                                                                          Chapter 11 is often used for reorganizing a business,
 payments on certain debts to determine any amount
                                                                                          but is also available to individuals. The provisions of
 available to pay unsecured creditors. If
                                                                                          chapter 11 are too complicated to summarize briefly.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                         page 2

Software Copyright (c) 2020 CINGroup - www.cincompass.com
                Case 20-70178                   Doc 1       Filed 02/12/20 Entered 02/12/20 16:53:55                         Desc Main
                                                             Document     Page 72 of 91


        Read These Important Warnings

             Because bankruptcy can have serious long-term financial and legal consequences, including loss of
             your property, you should hire an attorney and carefully consider all of your options before you file.
             Only an attorney can give you legal advice about what can happen as a result of filing for bankruptcy
             and what your options are. If you do file for bankruptcy, an attorney can help you fill out the forms
             properly and protect you, your family, your home, and your possessions.

             Although the law allows you to represent yourself in bankruptcy court, you should understand that
             many people find it difficult to represent themselves successfully. The rules are technical, and a
             mistake or inaction may harm you. If you file without an attorney, you are still responsible for knowing
             and following all of the legal requirements.

             You should not file for bankruptcy if you are not eligible to file or if you do not intend to file the
             necessary documents.

             Bankruptcy fraud is a serious crime; you could be fined and imprisoned if you commit fraud in your
             bankruptcy case. Making a false statement, concealing property, or obtaining money or property by
             fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up
             to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                                                                                          Under chapter 13, you must file with the court a plan
 Chapter 12: Repayment plan for family                                                    to repay your creditors all or part of the money that
             farmers or fishermen                                                         you owe them, usually using your future earnings. If
                                                                                          the court approves your plan, the court will allow you
                                                                                          to repay your debts, as adjusted by the plan, within 3
                   $200       filing fee                                                  years or 5 years, depending on your income and other
 +                  $75       administrative fee                                          factors.
                   $275       total fee
                                                                                          After you make all the payments under your plan,
 Similar to chapter 13, chapter 12 permits family farmers                                 many of your debts are discharged. The debts that
 and fishermen to repay their debts over a period of time                                 are not discharged and that you may still be
 using future earnings and to discharge some debts that                                   responsible to pay include:
 are not paid.
                                                                                                 domestic support obligations,

                                                                                                 most student loans,
 Chapter 13: Repayment plan for
             individuals with regular                                                            certain taxes,
             income
                                                                                                 debts for fraud or theft,

                   $235       filing fee                                                         debts for fraud or defalcation while acting in a
 +                  $75       administrative fee                                                 fiduciary capacity,
                   $310       total fee
                                                                                                 most criminal fines and restitution obligations,
 Chapter 13 is for individuals who have regular income
 and would like to pay all or part of their debts in                                             certain debts that are not listed in your
 installments over a period of time and to discharge                                             bankruptcy papers,
 some debts that are not paid. You are eligible for
 chapter 13 only if your debts are not more than certain                                         certain debts for acts that caused death or
 dollar amounts set forth in 11 U.S.C. § 109.                                                    personal injury, and

                                                                                                 certain long-term secured debts.



Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                        page 3

Software Copyright (c) 2020 CINGroup - www.cincompass.com
                Case 20-70178                   Doc 1       Filed 02/12/20 Entered 02/12/20 16:53:55                      Desc Main
                                                             Document     Page 73 of 91


                                                                                          A married couple may file a bankruptcy case
              Warning: File Your Forms on Time                                            together—called a joint case. If you file a joint case
                                                                                          and each spouse lists the same mailing address on the
 Section 521(a)(1) of the Bankruptcy Code requires that                                   bankruptcy petition, the bankruptcy court generally will
 you promptly file detailed information about your                                        mail you and your spouse one copy of each notice,
 creditors, assets, liabilities, income, expenses and                                     unless you file a statement with the court asking that
 general financial condition. The court may dismiss your                                  each spouse receive separate copies.
 bankruptcy case if you do not file this information
 within the deadlines set by the Bankruptcy Code, the                                     Understand which services you could receive from
 Bankruptcy Rules, and the local rules of the court.                                      credit counseling agencies

 For more information about the documents and                                             The law generally requires that you receive a credit
 their deadlines, go to:                                                                  counseling briefing from an approved credit counseling
 http://www.uscourts.gov/bkforms/bankruptcy_form                                          agency. 11 U.S.C. § 109(h). If you are filing a joint
 s.html#procedure.                                                                        case, both spouses must receive the briefing. With
                                                                                          limited exceptions, you must receive it within the 180
                                                                                          days before you file your bankruptcy petition. This
 Bankruptcy crimes have serious consequences                                              briefing is usually conducted by telephone or on the
                                                                                          Internet.
        If you knowingly and fraudulently conceal assets
        or make a false oath or statement under penalty                                   In addition, after filing a bankruptcy case, you
        of perjury—either orally or in writing—in                                         generally must complete a financial management
        connection with a bankruptcy case, you may be                                     instructional course before you can receive a
        fined, imprisoned, or both.                                                       discharge. If you are filing a joint case, both spouses
                                                                                          must complete the course.
        All information you supply in connection with a
        bankruptcy case is subject to examination by the                                  You can obtain the list of agencies approved to provide
        Attorney General acting through the Office of the                                 both the briefing and the instructional course from:
        U.S. Trustee, the Office of the U.S. Attorney, and                                http://justice.gov/ust/eo/hapcpa/ccde/cc_approved.html
        other offices and employees of the U.S.                                           .
        Department of Justice.
                                                                                          In Alabama and North Carolina, go to:
 Make sure the court has your mailing address                                             http://www.uscourts.gov/FederalCourts/Bankruptcy/
                                                                                          BankruptcyResources/ApprovedCredit
 The bankruptcy court sends notices to the mailing                                        AndDebtCounselors.aspx.
 address you list on Voluntary Petition for Individuals
 Filing for Bankruptcy (Official Form 101). To ensure                                     If you do not have access to a computer, the clerk of
 that you receive information about your case,                                            the bankruptcy court may be able to help you obtain
 Bankruptcy Rule 4002 requires that you notify the court                                  the list.
 of any changes in your address.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                       page 4

Software Copyright (c) 2020 CINGroup - www.cincompass.com
                Case 20-70178                   Doc 1       Filed 02/12/20 Entered 02/12/20 16:53:55                           Desc Main
                                                             Document     Page 74 of 91

B2030 (Form 2030) (12/15)
                                                             United States Bankruptcy Court
                                                       Western District of Virginia, Roanoke Division
 In re       Duty, Leo M. II & Duty, Michele K.                                                              Case No.
                                                                             Debtor(s)                       Chapter      7

                             DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
             For legal services, I have agreed to accept                                                 $                    2,165.00
             Prior to the filing of this statement I have received                                       $                    2,165.00
             Balance Due                                                                                 $                        0.00

2.     The source of the compensation paid to me was:
                   Debtor         Other (specify):

3.     The source of compensation to be paid to me is:
                   Debtor         Other (specify):

4.        I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law
            firm.

          I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
            copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

5.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.   Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.   Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.   [Other provisions as needed]


6.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:

                                                                     CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     February 12, 2020                                                       /s/ Robert T Copeland, O. Counsel
     Date                                                                    Robert T Copeland, O. Counsel
                                                                             Signature of Attorney
                                                                             Scot S. Farthing, Attorney at Law, PC

                                                                             PO Box 1296
                                                                             Abingdon, VA 24212-1296
                                                                             (276) 628-9295 Fax: (276) 628-4711
                                                                             robertc@sfarthinglaw.com
                                                                             Name of law firm




Software Copyright (c) 2020 CINGroup - www.cincompass.com
                       Case 20-70178            Doc 1           Filed 02/12/20 Entered 02/12/20 16:53:55                         Desc Main
                                                                 Document     Page 75 of 91



              Fill in this information to identify your case:

 Debtor 1                   Leo M. Duty, II
                            First Name                      Middle Name                Last Name

 Debtor 2                   Michele K. Duty
 (Spouse if, filing)        First Name                      Middle Name                Last Name


 United States Bankruptcy Court for the:            WESTERN DISTRICT OF VIRGINIA, ROANOKE DIVISION

 Case number
 (if known)
                                                                                                                                    Check if this is an
                                                                                                                                     amended filing



Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                                        12/15


If you are an individual filing under chapter 7, you must fill out this form if:
creditors have claims secured by your property, or
you have leased personal property and the lease has not expired.
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
        whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list on
        the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must sign
          and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
         write your name and case number (if known).

 Part 1:        List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
   information below.
    Identify the creditor and the property that is collateral   What do you intend to do with the property that     Did you claim the property
                                                                secures a debt?                                     as exempt on Schedule C?



    Creditor's          First Bank & Trust                                 Surrender the property.                               No
    name:                                                                  Retain the property and redeem it.
                                                                           Retain the property and enter into a Reaffirmation   Yes
    Description of         226 Forest Lodge Dr, Lebanon,                     Agreement.
    property               VA 24266-5714                                  Retain the property and [explain]:
    securing debt:                                                         Ride Through


    Creditor's          Gm Financial                                       Surrender the property.                               No
    name:                                                                  Retain the property and redeem it.
                                                                          Retain the property and enter into a Reaffirmation    Yes
    Description of         2018 Chevrolet Silverado K15                     Agreement.
    property               4WD                                             Retain the property and [explain]:
    securing debt:



    Creditor's          Select Portfolio Svcin                             Surrender the property.                               No
    name:                                                                  Retain the property and redeem it.
                                                                           Retain the property and enter into a Reaffirmation   Yes
    Description of         226 Forest Lodge Dr, Lebanon,                     Agreement.
    property               VA 24266-5714                                  Retain the property and [explain]:

Official Form 108                                     Statement of Intention for Individuals Filing Under Chapter 7                                        page 1

Software Copyright (c) 2020 CINGroup - www.cincompass.com
                 Case 20-70178                  Doc 1        Filed 02/12/20 Entered 02/12/20 16:53:55                              Desc Main
                                                              Document     Page 76 of 91


 Debtor 1
 Debtor 2     Duty, Leo M. II & Duty, Michele K.                                                     Case number (if known)


    securing debt:                                                       Ride Through


    Creditor's     Select Portfolio Svcin                               Surrender the property.                                    No
    name:                                                               Retain the property and redeem it.
                                                                        Retain the property and enter into a Reaffirmation        Yes
    Description of     226 Forest Lodge Dr, Lebanon,                       Agreement.
    property           VA 24266-5714                                   Retain the property and [explain]:
    securing debt:                                                       Ride Through


    Creditor's     Toyota Motor Credit                                  Surrender the property.                                   No
    name:                                                               Retain the property and redeem it.
    Description of
                                                                       Retain the property and enter into a Reaffirmation          Yes
                       2018 Toyota Camry                                 Agreement.
    property                                                            Retain the property and [explain]:
    securing debt:

 Part 2:  List Your Unexpired Personal Property Leases
For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill in
the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended. You
may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 Describe your unexpired personal property leases                                                                             Will the lease be assumed?

 Lessor's name:                                                                                                                  No
 Description of leased
 Property:                                                                                                                       Yes

 Lessor's name:                                                                                                                  No
 Description of leased
 Property:                                                                                                                       Yes

 Lessor's name:                                                                                                                  No
 Description of leased
 Property:                                                                                                                       Yes

 Lessor's name:                                                                                                                  No
 Description of leased
 Property:                                                                                                                       Yes

 Lessor's name:                                                                                                                  No
 Description of leased
 Property:                                                                                                                       Yes

 Lessor's name:                                                                                                                  No
 Description of leased
 Property:                                                                                                                       Yes

 Lessor's name:                                                                                                                  No
 Description of leased
 Property:                                                                                                                       Yes

 Part 3:     Sign Below

Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any personal


Official Form 108                                     Statement of Intention for Individuals Filing Under Chapter 7                                        page 2

Software Copyright (c) 2020 CINGroup - www.cincompass.com
                Case 20-70178                   Doc 1        Filed 02/12/20 Entered 02/12/20 16:53:55                        Desc Main
                                                              Document     Page 77 of 91


 Debtor 1
 Debtor 2     Duty, Leo M. II & Duty, Michele K.                                                    Case number (if known)


property that is subject to an unexpired lease.

 X     /s/ Leo M. Duty II                                                         X /s/ Michele K. Duty
       Leo M. Duty, II                                                                Michele K. Duty
       Signature of Debtor 1                                                          Signature of Debtor 2

       Date        February 12, 2020                                              Date     February 12, 2020




Official Form 108                                     Statement of Intention for Individuals Filing Under Chapter 7                      page 3

Software Copyright (c) 2020 CINGroup - www.cincompass.com
Case 20-70178   Doc 1   Filed 02/12/20 Entered 02/12/20 16:53:55   Desc Main
                         Document     Page 78 of 91




   Accident Fund
   PO Box 77000
   Detroit, MI 48277-2000


   AFS/IBEX
   PO Box 224528
   Dallas, TX 75222-4528


   Airgas
   PO Box 734672
   Dallas, TX 75201


   Amur Equipment Finance
   308 N Locust St
   Grand Island, NE 68801-5969


   Anthem BCBS
   PO Box 27401
   Richmond, VA     23279-7401


   Aramark
   PO Box 28050
   New York, NY     10087-8050


   Balboa Capital Corpora
   2010 Main St Ste 1100
   Irvine, CA 92614-8250
Case 20-70178   Doc 1    Filed 02/12/20 Entered 02/12/20 16:53:55   Desc Main
                          Document     Page 79 of 91




   Ballad Health
   PO Box 8117
   Johnson City, TN        37601-0810


   Barr Credit Service
   5151 E Broadway Blvd Ste 800
   Tucson, AZ 85711-3775


   BB&T
   PO Box 1847
   Wilson, NC 27894-1847


   BB&T
   PO Box 580050
   Charlotte, NC        28258-0050


   BB&T
   PO Box 2322
   Lumberton, NC        28359-2322


   Blue Beacon
   PO Box 846
   Salina, KS 67401


   BMO
   PO Box 71951
   Chicago, IL 60694-1951
Case 20-70178   Doc 1    Filed 02/12/20 Entered 02/12/20 16:53:55   Desc Main
                          Document     Page 80 of 91




   Bristol Regional Medical Center
   1 Medical Park Blvd
   Bristol, TN 37620-7430


   Brown & Joseph LLC
   PO Box 59838
   Schaumburg, IL 60159-0838


   Campbell Printing
   PO Box 1541
   Lebanon, VA 24266-1541


   Can Capital Asset Servicing, Inc.
   2015 Vaughn Rd NW
   Kennesaw, GA 30144-7801


   Cap1/cabelas
   4800 NW 1st St
   Lincoln, NE 68521-4463


   Carter Cat
   PO Box 751053
   Charlotte, NC        28275-1053


   Chase
   PO Box 1423
   Charlotte, NC        28201-1423
Case 20-70178   Doc 1   Filed 02/12/20 Entered 02/12/20 16:53:55   Desc Main
                         Document     Page 81 of 91




   CLC Lodging
   8111 E 32nd St N Ste 300
   Wichita, KS 67226-2619


   Comdata Inc.
   5301 Maryland Way
   Brentwood, TN 37027-5595


   Commonwealth of Kentucky
   Withholding Tax Branch
   PO Box 181
   Frankfort, KY 40602-0181


   Commonwealth of Kentucky
   Div. of Unemployment Insurance
   PO Box 948
   Frankfort, KY 40602-0948


   De Lage Landen Financial Services, Inc.
   1111 Old Eagle School Rd
   Wayne, PA 19087-1453


   Discover Fin Svcs LLC
   PO Box 15316
   Wilmington, DE 19850-5316


   DLL
   1111 Old Eagle Rd
   Wayne, PA 19080
Case 20-70178   Doc 1   Filed 02/12/20 Entered 02/12/20 16:53:55   Desc Main
                         Document     Page 82 of 91




   DMV
   PO Box 27412
   Richmond, VA     23269-7412


   First Bank & Trust
   359 W Main St
   Lebanon, VA 24266-4219


   First Sentinel Bank
   12678 George C Perry Hwy
   Lebanon, VA 24266


   Fitzgerald Peterbilt
   PO Box 489
   Cookeville, TN 38503-0489


   Fleet Pride
   PO Box 847118
   Dallas, TX 75284-7118


   FMS, INC.
   PO Box 707600
   Tulsa, OK 74170-7600


   Fundbox
   300 Montgomery St
   San Francisco, CA       94104-1902
Case 20-70178   Doc 1    Filed 02/12/20 Entered 02/12/20 16:53:55   Desc Main
                          Document     Page 83 of 91




   Gm Financial
   PO Box 181145
   Arlington, TX        76096-1145


   Greenberg Law Firm
   PO Box 240
   Roanoke, VA 24002-0240


   Hitachi Capital
   800 Connecticut Ave Fl 4
   Norwalk, CT 06854-1631


   Internal Revenue Service
   PO Box 219236
   Kansas City, MO 64121-9236


   Interstate Batteries
   457 Enterprise Dr
   Gassaway, WV 26624-7889


   J & J Truck Sales
   7441 Dry Fork Rd
   Dry Fork, VA 24549-4113


   Jonathan Neil & Assoc.
   18321 Ventura Blvd Ste 1000
   Tarzana, CA 91356-4255
Case 20-70178   Doc 1    Filed 02/12/20 Entered 02/12/20 16:53:55   Desc Main
                          Document     Page 84 of 91




   Kimberly Payne
   1010 Delafield Rd
   Pittsburgh, PA 15215-1802


   King's Tire
   PO Box 3511
   Bluefield, WV        24701


   Lusk Disposal
   PO Box 300
   Bluefield, WV        24701-0300


   Mack Financial
   PO Box 26131
   Greensboro, NC        27402-6131


   McFaddin Insurance
   PO Box 1800
   Honaker, VA 24260-1800


   MCOT, Inc.
   2004 American Way Ste 101
   Kingsport, TN 37660-5892


   Meade Tractor
   2000 Tri Cities Xing
   Kingsport, TN 37663-4804
Case 20-70178   Doc 1   Filed 02/12/20 Entered 02/12/20 16:53:55   Desc Main
                         Document     Page 85 of 91




   People's United Equipment Finance
   10715 David Taylor Dr Ste 550
   Charlotte, NC 28262-1286


   PMI Lubricants
   PO Box 11966
   Roanoke, VA 24022-1966


   PNC EQUIPMENT
   PO BOX 2438
   Newark, NJ 07101


   Point Broadband
   PO Box 830677
   Birmingham, AL 35283-0677


   Progressive Insurance Co.
   Processing Center - 27
   PO Box 55126
   Boston, MA 02205-5126


   RMS
   PO Box 19646
   Minneapolis, MN      55419-0646


   Russell County Hospital
   311 Princeton Rd
   Johnson City, TN 37601-2026
Case 20-70178   Doc 1   Filed 02/12/20 Entered 02/12/20 16:53:55   Desc Main
                         Document     Page 86 of 91




   Russell County Treasurer
   137 Highland Dr
   Lebanon, VA 24266-7169


   Select Portfolio Svcin
   10401 Deerwood Park Blvd
   Jacksonville, FL 32256-5007


   Septic Inc.
   4044 Greenbrier Rd
   Haysi, VA 24256-5558


   Simon & Simon
   1818 Morlcet St
   Philadelphia, PA       19019


   Smith Debnam
   PO Box 176010
   Raleigh, NC 27619-6010


   South Carolina
   Dept of Employment and Workforce
   1550 Gadsden St
   Columbia, SC 29201-2713


   State of South Carolina
   PO Box 2535
   Columbia, SC 29202-2535
Case 20-70178   Doc 1   Filed 02/12/20 Entered 02/12/20 16:53:55   Desc Main
                         Document     Page 87 of 91




   Sumitomo Mitsui
   666 3rd Ave Fl 8
   New York, NY 10017-4033


   Syncb/belk
   PO Box 965028
   Orlando, FL 32896-5028


   Taxing Authority Consulting Services PC
   PO Box 31800
   Henrico, VA 23294-1800


   Thrower Blanton & Associates
   612 Trent St NE
   Norton, VA 24273-1532


   Town of Lebanon
   405 W Main St
   Lebanon, VA 24266-4058


   Toyota Motor Credit
   111 W 22nd St
   Hinsdale, IL 60521


   Truck Pro
   29787 Network Pl
   Chicago, IL 60673-1297
Case 20-70178   Doc 1   Filed 02/12/20 Entered 02/12/20 16:53:55   Desc Main
                         Document     Page 88 of 91




   United States Treasury
   PO Box 806532
   Cincinnati, OH 45280-6532


   Vincent Aubrey
   12 Powder Springs St Ste 240
   Marietta, GA 30064-7205


   Virginia Department of Taxation
   Office of Compliance
   PO Box 27407
   Richmond, VA 23261-7407


   Virginia Dept Of Taxation
   PO Box 27407
   Richmond, VA 23261-7407


   Virginia Dept of Taxation
   Office of Compliance
   PO Box 27407
   Richmond, VA 23261-7407


   Virginia Employment Commission
   PO Box 27592
   Richmond, VA 23261-7592


   Wakefield & Associates
   PO Box 50250
   Knoxville, TN 37950-0250
Case 20-70178   Doc 1   Filed 02/12/20 Entered 02/12/20 16:53:55   Desc Main
                         Document     Page 89 of 91




   Wal Mart
   Payment Recovery Services
   PO Box 30184
   Tampa, FL 33630-3184


   Washington County Treasurer
   1 Government Center Way Ste B
   Abingdon, VA 24210-8484


   Wayne & Taylor Moseley
   General Financial
   618 E South St Fl 5
   Orlando, FL 32801-2986


   Wells Fargo Dealer Services
   PO Box 25341
   Santa Ana, CA 92799-5341


   Wolford Bros. Insurance
   3201 Bristol Hwy
   Johnson City, TN 37601-1565


   Worldwide Equipment
   73 We Dr
   Prestonsburg, KY 41653-8799
                                                                              Case 20-70178             Doc 1    Filed 02/12/20 Entered 02/12/20 16:53:55                 Desc Main
                                                                                                                  Document     Page 90 of 91

                                                                                                                United States Bankruptcy Court
                                                                                                          Western District of Virginia, Roanoke Division

                                                                   IN RE:                                                                                  Case No.
                                                                   Duty, Leo M. II & Duty, Michele K.                                                      Chapter 7
                                                                                                           Debtor(s)

                                                                                                           VERIFICATION OF CREDITOR MATRIX
                                                                   The above named debtor(s) hereby verify(ies) that the attached matrix listing creditors is true to the best of my(our) knowledge.



                                                                   Date: February 12, 2020                 Signature: /s/ Leo M. Duty II
                                                                                                                       Leo M. Duty II                                                          Debtor



                                                                   Date: February 12, 2020                 Signature: /s/ Michele K. Duty
                                                                                                                       Michele K. Duty                                             Joint Debtor, if any
© 2020 CINgroup 1.866.218.1003 – CINcompass (www.cincompass.com)
                                                                                Case 20-70178           Doc 1       Filed 02/12/20 Entered 02/12/20 16:53:55                         Desc Main
                                                                                                                     Document     Page 91 of 91
                                                                   B201B (Form 201B) (12/09)

                                                                                                                  United States Bankruptcy Court
                                                                                                            Western District of Virginia, Roanoke Division

                                                                   IN RE:                                                                                           Case No.
                                                                   Duty, Leo M. II & Duty, Michele K.                                                               Chapter 7
                                                                                                              Debtor(s)

                                                                                                  CERTIFICATION OF NOTICE TO CONSUMER DEBTOR(S)
                                                                                                      UNDER § 342(b) OF THE BANKRUPTCY CODE

                                                                                                    Certificate of [Non-Attorney] Bankruptcy Petition Preparer

                                                                   I, the [non-attorney] bankruptcy petition preparer signing the debtor’s petition, hereby certify that I delivered to the debtor the attached
                                                                   notice, as required by § 342(b) of the Bankruptcy Code.


                                                                   Printed Name and title, if any, of Bankruptcy Petition Preparer                                 Social Security number (If the bankruptcy
                                                                   Address:                                                                                        petition preparer is not an individual, state
                                                                                                                                                                   the Social Security number of the officer,
                                                                                                                                                                   principal, responsible person, or partner of
                                                                                                                                                                   the bankruptcy petition preparer.)
                                                                                                                                                                   (Required by 11 U.S.C. § 110.)
© 2020 CINgroup 1.866.218.1003 – CINcompass (www.cincompass.com)




                                                                   X
                                                                   Signature of Bankruptcy Petition Preparer of officer, principal, responsible person, or
                                                                   partner whose Social Security number is provided above.

                                                                                                                          Certificate of the Debtor

                                                                   I (We), the debtor(s), affirm that I (we) have received and read the attached notice, as required by § 342(b) of the Bankruptcy Code.



                                                                   Duty, Leo M. II & Duty, Michele K.                                     X /s/ Leo M. Duty II                                        2/12/2020
                                                                   Printed Name(s) of Debtor(s)                                              Signature of Debtor                                           Date


                                                                   Case No. (if known)                                                    X /s/ Michele K. Duty                                       2/12/2020
                                                                                                                                             Signature of Joint Debtor (if any)                            Date


                                                                   Instructions: Attach a copy of Form B 201A, Notice to Consumer Debtor(s) Under § 342(b) of the Bankruptcy Code.

                                                                   Use this form to certify that the debtor has received the notice required by 11 U.S.C. § 342(b) only if the certification has
                                                                   NOT been made on the Voluntary Petition, Official Form B1. Exhibit B on page 2 of Form B1 contains a certification by the debtor’s
                                                                   attorney that the attorney has given the notice to the debtor. The Declarations made by debtors and bankruptcy petition preparers on
                                                                   page 3 of Form B1 also include this certification.
